Exhibit 99.1 ICON p.l.c. and Subsidiaries Annual Report Year ended 31 December 2009 Registered number145835 Directors’ Report and Consolidated Financial Statements Contents Page Directors and Other Information 2 Directors’ Report 3 Report on Directors’ Remuneration 16 Directors’ Responsibilities Statement 21 Independent Auditor’s Report 23 Statement of Accounting Policies 24 Consolidated Income Statement 31 Consolidated Statement of Recognised Income and Expense 32 Consolidated Statement of Financial Position 33 Consolidated Statement of Changes in Equity 34 Consolidated Statement of Cash Flows 36 Company Statement of Financial Position 37 Company Statement of Changes in Equity 38 Company Statement of Cash Flows 40 Notes to Consolidated and Company Financial Statements 41 Reconciliation between IFRS and US Accounting Principles ICON plc and SubsidiariesDirectors and Other Information Directors Dr. Bruce Given (American-Chairman of the Board) (2) (3) (4) Peter Gray (Irish-Chief Executive Officer) (4) Dr. John Climax (Irish – Non-Executive) Dr. Ronan Lambe (Irish – Non-Executive) (5) Thomas Lynch (British – Non-Executive) (1) (2) (3) Prof. Dermot Kelleher (Irish – Non-Executive) (1) (5) Dr. Anthony Murphy (Irish – Non-Executive) (2) (3) Declan McKeon (Irish – Non-Executive) (1) (1) Member of Audit Committee (2) Member of Compensation and Organisation Committee (3) Member of Nominating and Governance Committee (4) Member of Execution Committee (5) Member of Quality Committee Secretary Ciaran Murray Registered office South County Business Park Leopardstown Dublin 18 Auditors KPMG Chartered Accountants 1 Stokes Place St. Stephens Green Dublin 2 Bankers Citibank Canada Square Canary Warf London E14 5LB United Kingdom PNC Bank 1035 Virginia Drive Fort Washington PA 19034 USA Solicitors A & L Goodbody 25 – 28 North Wall Quay IFSC Dublin 1 Cahill Gordon Reindel & Co 80 Pine Street New York USA -2- Directors’ Report The Directors present their report and audited Consolidated and Company financial statements of ICON p.l.c. (“the Company” or “ICON”), a public limited company incorporated in the Republic of Ireland, and its subsidiary undertakings (“the Subsidiaries”, with the Company and the Subsidiaries being together “the Group”) for the year ended 31 December 2009. Principal activities, business review and future developments The Group is a contract research organisation (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. The Group specialises in the strategic development, management and analysis of programs that support Clinical Development - from compound selection to Phase I-IV clinical studies. The Group believes that it is one of a small number of CRO’s with the capability and expertise to conduct clinical trials in all major therapeutic areas on a global basis. The Group operates offices in 69 locations in 39 countries worldwide. The Company’s primary listing for its shares is the NASDAQ market. The Company also has a secondary listing on the Irish Stock Exchange and, accordingly, is not subject to the same ongoing regulatory requirements as those which would apply to an Irish company with a primary listing on the Irish Stock Exchange, including the requirement that certain transactions require the approval of shareholders. For further information, shareholders should consult their own financial adviser. On 9 July 2009, the Group acquired 100% of the ordinary share capital of Veeda Laboratories Limited, a specialist provider of biomarker laboratory services to the global pharmaceutical and biotechnology industries located in Oxford, United Kingdom, for an initial cash consideration of $1.9 million (£1.2 million). On 28 April 2009, the Group acquired the assets of the former Qualia Clinical Services, Inc., a 33,000 square foot Phase 1 facility located in Omaha, Nebraska, for $0.3 million. In 2010, the Group looks forward to increasing its geographic presence through the addition of new offices and expanding the scale and range of its service offering. A review of performance during the year is included in the Operating and Financial Review section of the Directors’ Report. International Financial Reporting Standards These Consolidated and Company financial statements (together “the financial statements”) for the year ended 31 December 2009 are prepared in accordance with IFRS as adopted by the EU and meet the reporting requirements pursuant to Irish Company Law and the Irish Stock Exchange Listing Rules. Results and dividends The results for the year are as shown on page 40 of these financial statements. The Directors do not propose the payment of a dividend for the year. -3- Risks and uncertainties The Group is dependent on the continued outsourcing of research and development by the pharmaceutical, biotechnology and medical device industries. The Group is dependent upon the ability and willingness of the pharmaceutical, biotechnology and medical device companies to continue to spend on research and development and to outsource the services that the Group provides. The Group is therefore subject to risks, uncertainties and trends that affect companies in these industries. ICON has benefited to date from the tendency of pharmaceutical, biotechnology and medical device companies to outsource clinical research projects. Any downturn in these industries or reduction in spending or outsourcing could adversely affect the Group’s business. For example, if these companies expanded upon their in-house clinical or development capabilities, they would be less likely to utilise the Group’s services. In addition, if governmental regulations were changed, this could affect the ability of ICON’s clients to operate profitably, which may lead to a decrease in research spending and therefore this could have a material adverse effect on the Group’s business. The current economic and financial downturn may have a material adverse effect on the Group’s business and/or results. Many of the world’s largest economies and financial institutions are facing extreme financial difficulty, including a decline in asset prices, liquidity problems and limited availability of credit. It is still uncertain how long this downturn will last. Such difficult economic times may have a material adverse effect on the Group’s revenues, results of operations, financial condition and ability to raise capital. Increased deliberation by clients of contract proposals may impact the Group’s ability to win sufficient new business awards, which may result in decreased revenues. Current and prospective clients have become increasingly deliberate when making decisions on whether to use the Group’s services. While requests for proposals continue to be circulated, clients are taking longer in their decisions to award clinical research projects. An inability to attract sufficient new business awards could have a material effect on the Group’s revenues, backlog and result of operations. The Group depends on a limited number of clients and a loss of or significant decrease in business from them could affect its business. The Group has in the past and may in the future derive a significant portion of its revenue from a relatively limited number of projects or clients. During the years ended 31December 2009 and 31 December 2008, 27% and 29% respectively of revenue was derived from the Group’s top five clients. No client contributed more than 10% of revenue during the years ended 31 December 2009 and 31 December 2008. The loss of, or a significant decrease in business from, one or more of these key clients could result in a material adverse effect. The Group competes against many companies and research institutions that may be larger or more efficient than it is. This may preclude the Group from being given the opportunity to bid, or may prevent it from being able to competitively bid on and win new contracts. The market for CROs is highly competitive. ICON primarily competes against in-house departments of pharmaceutical companies and other CROs including Covance Inc., i3 Research (United Health Group Incorporated), Kendle International Inc., Omnicare Inc., PAREXEL International Corporation, Pharmaceutical Product Development Inc., PharmaNet Development Group Inc., PRA International Inc. and Quintiles Transnational Corporation. Some of these competitors have substantially greater capital, research and development capabilities and human resources than the Group has. As a result, they may be selected as preferred vendors or partners of the Group’s clients or potential clients for all projects or for significant projects, or they may be able to price projects more competitively than the Group can. Any of these factors may prevent the Group from getting the opportunity to bid on new projects or prevent it from being competitive in bidding on new contracts. The Group’s results are dependent upon a number of factors and can fluctuate from period to period. The Group’s results of operations in any period can fluctuate depending upon, among other things, the number and scope of ongoing client projects, the commencement, postponement, variation, cancellation or termination of projects in the period, the mix of revenue, cost overruns, employee hiring and other factors. Revenue in any period is directly related to the number of employees and the percentage of these employees who were working on projects billable to the clients during that period. The Group may be unable to compensate for periods of underutilisation during one part of a fiscal period by augmenting revenues during another part of that period. The Group believes that operating results for any particular period are not necessarily a meaningful indication of future results. If the Group’s clients discontinue using its services, or cancel or discontinue projects, revenue will be adversely affected and ICON may not receive these clients’ business in the future or may not be able to attract new clients. The Group’s clients may discontinue using its services completely or cancel some projects either without notice or upon short notice. The termination or delay of a large contract or of multiple contracts could have a material adverse effect on revenue and profitability. Historically, clients have cancelled or discontinued projects and may in the future cancel their contracts for reasons including: ● the failure of products being tested to satisfy safety or efficacy requirements; ● unexpected or undesired clinical results of the product; ● a decision that a particular study is no longer necessary; ● poor project performance, quality concerns, insufficient patient enrolment or investigator recruitment; or ● production problems resulting in shortages of the drug. If the Group loses clients, it may not be able to attract new ones, and if the Group loses individual projects, it may not be able to replace them. Approximately 55% of revenue is earned from long-term fixed-fee contracts. The Group would lose money in performing these contracts if the costs of performance exceed the fixed fees for these projects. -4- Approximately 55% of revenue is earned from long-term fixed-fee contracts. Revenues on these contracts areagreed on contract initiation between the Company and the customer and are based on estimated time inputs to the contract. Factors considered in estimating time requirements include the complexity of the study, the number of geographical sites where trials are to be conducted and the number of patients to be recruited at each site. The Company regularly reviews the estimated hours on each contract to determine if the budget accurately reflects the agreed tasks to be performed taking into account the state of progress at the time of review. The Companyfurther ensures that changes in scope are appropriately monitored and change orders for additional revenue are promptly negotiated for the additional work. If we were to fail to recogniseand negotiate change orders for changesin the resources required or the scope of the work to be performed,the Company could lose money if the costs of performance of these contracts exceeded their fixed fees. If the Group fails to attract or retain qualified staff, its performance may suffer. The Group’s business, future success and ability to expand operations depends upon its ability to attract, hire, train and retain qualified professional, scientific and technical operating staff. The Group competes for qualified professionals with other CROs, temporary staffing agencies and the in-house departments of pharmaceutical, biotechnology and medical device companies. Although the Group has not had any difficulty attracting or retaining qualified staff in the past, there is no guarantee that it will be able to continue to attract a sufficient number of clinical research professionals at an acceptable cost. The Group is highly dependent on information technology. If the Group’s systems fail or are unreliable its operations may be adversely impacted. The efficient operation of the Group’s business depends on its information technology infrastructure and management information systems. The Group’s information technology infrastructure includes both third party solutions and applications designed and maintained internally. Since the Group operates on multiple platforms, the failure of its information technology infrastructure and/or management information systems to perform could severely disrupt business and adversely affect the results of operation. In addition, the Group’s information technology infrastructure and/or management information systems are vulnerable to damage or interruption from natural or man-made disasters, terrorist attacks, computer viruses or hackers, power loss, or other computer systems, Internet telecommunications or data network failures. Any such interruption could adversely affect business and the results of operations. Failure to comply with the regulations of the U.S. Food and Drug Administration and other regulatory authorities could result in substantial penalties and/or loss of business. The U.S. Food and Drug Administration, or FDA, and other regulatory authorities inspect the Group from time to time to ensure that it complies with their regulations and guidelines, including environmental and health and safety matters. In addition, ICON must comply with the applicable regulatory requirements governing the conduct of clinical trials in all countries in which it operates. If the Group fails to comply with any of these requirements it could suffer: ● the termination of any research; ● loss of business; ● the disqualification of data; ● the denial of the right to conduct business; ● criminal penalties; and ● other enforcement actions. In December 2009, the Company received a warning letter from the U.S. Food and Drug Administration (FDA) regarding clinical study management services provided by the Group to one of its clients in relation to two studies conducted between 2004 and 2006. These studies related to the development of an antibiotic for the treatment of complicated skin and skin-structure infections. The FDA letter arises from its inspections of the Company’s client and selected clinical sites and follows a similar letter issued to that client. The Company submitted a response to the FDA on 13 January 2010. The Company is committed to working cooperatively and expeditiously with the FDA to address the matters raised in the letter and is unable to predict at this time the financial consequences, if any, of the issues raised by the letter. The Group may lose business as a result of changes in the regulatory environment. Various governments and/or regulatory bodies throughout the world may enact legislation which could introduce changes to the regulatory environment for drug development and research. The adoption and implementation of such legislation is difficult to predict and therefore could have a material adverse effect on the Group’s business. ICON relies on third parties for important services. The Group depends on third parties to provide it with services critical to its business. The failure of any of these third parties to adequately provide the needed services could have a material adverse effect on its business. The Group’s exposure to exchange rate fluctuations could adversely affect its results of operations. The Group’s contracts with its clients are sometimes denominated in currencies other than the currency in which it incurs expenses -5- related to such contracts. Where expenses are incurred in currencies other than those in which contracts are priced, fluctuations in the relative value of those currencies could have a material adverse effect on the Group’s results of operations. This risk is partially mitigated by clauses in certain of its contracts which allow for price renegotiation with its clients if changes in the relative value of those currencies exceed predetermined tolerances. The Group regularly reviews its currency exchange exposure and on occasion hedge a portion of this exposure using forward exchange contracts. In addition, the Group is also subject to translation exposures as its consolidated financial results are presented in U.S. dollars, while the local results of certain of its subsidiaries are prepared in currencies other than U.S. dollars, including the pound sterling and the euro. Accordingly, changes in exchange rates between the U.S. dollar and those other currencies will affect the translation of a subsidiary’s financial results into U.S. dollars for purposes of reporting its consolidated financial results. We are subject to political, regulatory and legal risks associated with our international operations. We are one of a small group of organisations with the capability and expertise to conduct clinical trials on a global basis. We believe that this capability to provide our services globally in most major and developing pharmaceutical markets enhances our ability to compete for new business from large multinational pharmaceutical, biotechnology and medical device companies. We have expanded geographically and operate from 69 locations in 39 countries and intend to continue expanding in regions that have the potential to increase our client base or increase our investigator and patient populations. We expect that revenues earned in emerging markets will continue to account for an increasing portion of our total revenues. However, emerging market operations may present several risks, including civil disturbances, health concerns, cultural differences such as employment and business practices, volatility in gross domestic product, economic and governmental instability, the potential for nationalisation of private assets and the imposition of exchange controls. Changes in the political and regulatory environment in the international markets in which we operate such as price or exchange controls could impact our revenue and profitability, and could lead to penalties, sanctions and reputational damages if we are not compliant with those regulations. Political uncertainty and a lack of institutional continuity in some of the emerging and developing countries in which we operate could affect the orderly operation of markets in these economies. In addition, in countries with a large and complicated structure of government and administration, national, regional, local and other governmental bodies may issue inconsistent decisions and opinions that could increase our cost of regulatory compliance. In addition, the uncertainty of the legal environment in some emerging countries could limit our ability to enforce our rights. In certain emerging and developing countries we enjoy less comprehensive protection for some of our rights, including intellectual property rights, which could undermine our competitive position. Finally, we operate in some countries where national laws may require not only accurate books and records, but also sufficient controls, policies and processes to ensure business is conducted without the influence of bribery and corruption. Given the high level of complexity of these laws, however, there is a risk that some provisions may be inadvertently breached, for example through negligent behaviour of individual employees, our failure to comply with certain formal documentation requirements or otherwise. Any violation of these laws or allegations of such violations, whether or not merited, could have a material adverse effect on our reputation and could cause the trading price of our ordinary shares and ADSs to decline. If any of the above risks or similar risks associated with our international operations were to materialise, our results of operations and financial condition could be materially adversely affected. Liability claims brought against the Group could result in payment of substantial damages to plaintiffs and decrease Group profitability. The Group contracts with physicians who serve as investigators in conducting clinical trials to test new drugs on their patients. This testing creates the risk of liability for personal injury to or death of patients. Although investigators are generally required by law to maintain their own liability insurance, the Group could be named in lawsuits and incur expenses arising from any professional malpractice actions against the investigators with whom it contracts. To date, the Group has not been subject to any liability claims that are expected to have a material effect on it. Indemnifications provided by the Group’s clients against the risk of liability for personal injury to or death of patients vary from client to client and from trial to trial and may not be sufficient in scope or amount or the providers may not have the financial ability to fulfil their indemnification obligations. Furthermore, the Group would be liable for its own negligence and that of its employees. In addition, the Group maintains an appropriate level of worldwide Professional Liability/Error and Omissions Insurance. The amount of coverage the Group maintains depends upon the nature of the trial. The Group may in the future be unable to maintain or continue its current insurance coverage on the same or similar terms. If it is liable for a claim that is beyond the level of or outside the scope of insurance coverage, it may be responsible for paying all or part of any award. The Group may lose business opportunities as a result of health care reform and the expansion of managed care organisations. Numerous governments, including the U.S. government and governments outside of the U.S. have undertaken efforts to control growing health care costs through legislation, regulation and voluntary agreements with medical care providers and drug companies. If these efforts are successful, pharmaceutical, biotechnology and medical device companies may react by spending less on research and development and therefore this could have a material adverse effect on the Group’s business. In addition to healthcare reform proposals, the expansion of managed care organisations in the healthcare market may result in reduced spending on research and development. Managed care organisations’ efforts to cut costs by limiting expenditures on pharmaceuticals and medical devices could result in pharmaceutical, biotechnology and medical device companies spending less on research and development. If this were to occur, the Group would have fewer business opportunities and its revenues could decrease, possibly materially. -6- The Group may make acquisitions in the future, which may lead to disruptions to its ongoing business. The Group has made a number of acquisitions and will continue to review new acquisition opportunities. If it is unable to successfully integrate an acquired company, the acquisition could lead to disruptions to the business. The success of an acquisition will depend upon, among other things, the Company’s ability to: ● assimilate the operations and services or products of the acquired company; ● integrate acquired personnel; ● retain and motivate key employees; ● retain customers; and ● minimise the diversion of management’s attention from other business concerns. Acquisitions of foreign companies may also involve additional risks, including assimilating differences in foreign business practices and overcoming language and cultural barriers. In the event that the operations of an acquired business do not meet the Group’s performance expectations, it may have to restructure the acquired business or write-off the value of some or all of the assets or goodwill of the acquired business. The Group may not be able to successfully develop and market or acquire new services. The Group may seek to develop and market new services that complement or expand its existing business or expand its service offerings through acquisition. If the Group is unable to develop new services and/or create demand for those newly developed services, or expand its service offerings through acquisition, its future business, results of operations, financial condition, and cash flows could be adversely affected. Failure to raise sufficient finance may affect our ability to sustain future development of the business The Group has financed its operations and growth since inception primarily with cash flows from operations, proceeds from its initial public offering in May 1998, its second public offering in August 2003 and borrowings as applicable. Although the Group has not had difficulty in raising finance in the past, there is no guarantee that it will be able to raise sufficient capital, at an appropriate cost to the Company, to sustain future development of the business. The Group relies on its interactive voice response systems to provide accurate information regarding the randomisation of patients and the dosage required for patients enrolled in the trials. The Group develops and maintains computer run interactive voice response systems to automatically manage the randomisation of patients in trials, assign study drug, and adjust the dosage when required for patients enrolled in trials it supports. An error in the design, programming or validation of these systems could lead to inappropriate assignment or dosing of patients which could give rise to patient safety issues, invalidation of the trial, liability claims against the Company or all three. The Group relies on various control measures to mitigate the risk of a serious adverse event resulting from healthy volunteer Phase I trials. The Group conducts healthy volunteer Phase I trials including first-into-man trials. Due to the experimental nature of these studies, serious adverse events may arise. The Group mitigates such events by following Good Clinical Practice and ensuring appropriately trained and experienced clinical physicians are managing these trials and that internal Standard Operating Procedures and client protocols are rigorously adhered to. The Group also ensures that a signed contract is in place with the client in advance of clinical dosing with appropriate indemnifications and insurance coverage. The Group maintains its own clinical trial insurance. Following internal review and submission, an Independent Ethics Committee, approves the study protocol and appropriate approval is obtained from the relevant regulatory body. Operating and Financial Review The following table sets forth for the periods indicated certain financial data as a percentage of revenue and the percentage change in these items compared to the prior period, being the key performance indicators used by management. The trends illustrated in the following table may not be indicative of future results. -7- Year ended 31 December Year ended 31 December Percentage change in period As a percentage of revenue Revenue % % 2.6% Direct costs % % 3.6% Other operating expenses % % (9.3%) One-time net charges % - 100% Operating profit % % 26.4% Year ended 31 December 2009 compared to Year ended 31 December 2008 Revenue increased by $22.4 million, or 2.6%, from $865.2 million to $887.6 million. For the year ended 31 December 2009, the Group derived approximately 46.0%, 45.4% and 8.6% of revenue in the United States, Europe and Rest of World, respectively. The rate of increase in revenue has reduced over prior periods primarily as a result of the global economic downturn, its impact on market confidence and the availability of funding for drug development. Direct costs increased by $17.8 million, or 3.6%, from $490.7 million to $508.5 million. Direct costs as a percentage of revenue increased from 56.7% in the year ended 31 December 2008 to 57.3% for the year ended 31 December 2009. Direct costs consist primarily of compensation, associated fringe benefits and share based compensation expense for project-related employees and other direct project driven costs. This increase was primarily due to increased salary and related costs of $15.7 million for project related employees, increased laboratory expenses of $1.6 million and an increase in other direct project related costs of $6.5 million. These increases were offset by a reduction in travel costs for project related employees of $5.2 million. Other operating expenses decreased by $26.9 million, or 9.3%, from $289.0 million to $262.2 million. As a percentage of revenue, other operating expenses decreased from 33.4% in the year ended 31 December 2008 to 29.5% for the year ended 31 December 2009. Other operating expenses consist of compensation, related fringe benefits and share based compensation expense for selling and administrative employees, professional service costs, advertising costs and all costs related to facilities and information systems, including depreciation. The decrease in other operating expenses is primarily driven by decreases of $7.0 million in personnel related costs, comprising salary and travel costs for selling, general and administrative employees and recruitment expenditure. Facility and information system costs decreased by $2.1 million, principally as a result of a reduction in utility costs and support and maintenance costs. The remainder of the decrease arises from a decrease in other overhead costs. One-time net charges of $8.8 million have been recognised during the year ended 31 December 2009. In response to the globalisation of clinical studies and its attendant impact on resources in existing and emerging markets, the Company conducted a review during 2009 of its existing infrastructure to better align its resources with the needs of its clients. This realignment has resulted in resource rationalisations in certain more mature markets and the recognition of a restructuring charge of $13.3 million in the second quarter of 2009. This was offset by research and development incentives of $4.5 million received by the Company in certain European Union jurisdictions in which it operates. Operating profit for the year increased by $22.6 million, or 26.4%, from $85.6 million for the year ended 31 December 2008 to $108.2 million for the year ended 31 December 2009. As a percentage of revenue, operating profit increased from 9.9% of revenue for the year ended 31 December 2008, to 12.2% for the year ended 31 December 2009. Excluding the impact of one-time net charges recognised during the year, operating profit as a percentage of revenue increased from 9.9% for the year ended 31 December 2008, to 13.2% for the year ended 31 December 2009. Net financing expense for the year ended 31 December 2009 was $4.3 million, compared with a net finance expense of $1.0 million for the year ended 31 December 2008. Financing expense increased from $4.9 million for the year ended 31 December 2008, to $5.8 million on the year ended 31 December 2009. Financing expense for the year ended 31 December 2009 comprised foreign exchange losses on bank loans of $1.6 million, interest on bank overdrafts and credit facilities of $3.5 million, pension costs of $0.7 million and finance lease interest of $0.1 million. Financing income decreased $2.5 million for the year ended 31 December 2008 to $1.5m for the year ended 31December 2009. Financing income for the year ended 31 December 2009 comprised return on pension assets of $0.7 million and interest receivable on surplus cash balances and current asset investments of $0.8 million. -8- Year ended 31 December 2009 compared to Year ended 31 December 2008 (continued) The provision for income taxes decreased from $19.9 million for the year ended 31 December 2008, to $11.2 million for the year ended 31 December 2009. The Group’s effective tax rate for the year ended 31 December 2009 was 10.8% compared with 23.6% for the year ended 31 December 2008. The decrease in the effective tax rate during the period arose principally from corporation tax refunds arising from research and development tax credits received in certain European Union jurisdictions. The Group recognised a net benefit of $10.6 million in its 2009 tax charge for research and development tax credits relating to previous years, but received in 2009. Excluding the impact of these research and development tax credits recognised during the period, the Group’s effective tax rate decreased from 23.6% for the year ended 31 December 2008, to 20.2% for the year ended 31 December 2009. Liquidity and capital resources The CRO industry generally is not capital intensive. The Group’s principal operating cash needs are payment of salaries, office rents, travel expenditures and payments to investigators. Investing activities primarily reflect capital expenditures for facilities, information systems enhancements, the purchase of current asset investments and acquisitions. The Group’s clinical research and development contracts comprise both fixed price and variable component contracts and range in duration from a few weeks to several years. Revenue from contracts is generally recognised as income on the basis of the relationship between time incurred and the total estimated contract duration or on a fee-for-service basis. The cash flow from contracts typically consists of a down payment of between 10% and 20% paid at the time the contract is entered into, with the balance paid in instalments over the contract’s duration, or in some cases on the achievement of certain milestones. Accordingly, cash receipts do not correspond to costs incurred and revenue recognised on contracts. Net cash at 31 December 2009 amounted to $193.6 million compared with net debt of $5.0 million at 31 December 2008. Net cash at 31 December 2009 comprised cash and cash equivalents of $144.8 million and current investments of $49.2 million less finance lease obligations of $0.5 million. Net debt at 31 December 2008 comprised cash and cash equivalents of $58.4 million, current asset investments of $42.7 million, less bank credit lines and loan facilities of $105.4 million and finance lease obligations of $0.7 million. Additional borrowings available to the Group under negotiated facilities at 31 December 2009 amounted to $162.5 million compared with $55.6 million at 31 December 2008. Net cash provided by operating activities was $255.1 million for the year ended 31 December 2009, compared with cash provided by operating activities of $81.3 million for the year ended 31 December 2008. The Group’s working capital, comprising total current assets less total current liabilities, at 31 December 2009 amounted to $204.2 million, compared to $166.7 million at 31 December2008. The most significant influence on our working capital and operating cash flow is revenue outstanding, which comprises accounts receivable and unbilled revenue, less payments on account. The dollar values of these amounts and the related days revenue outstanding can vary due to the achievement of contractual milestones, including contract signing, and the timing of cash receipts. The number of days revenue outstanding was 33 days at 31 December 2009 and 70 days at 31 December 2008. The decrease in the number of days revenue outstanding at 31 December 2009 resulted from improved working capital management during the period. Net cash used in investing activities was $65.7 million for the year ended 31 December 2009, compared to $117.4 million for the year ended 31 December 2008. Net cash used in the year ended 31 December 2009 arises principally from capital expenditure, payments for purchase of subsidiary undertakings, and purchase of short-term investments, offset by the sale of short-term investments. Capital expenditure for the year ended 31 December 2009, amounted to $33.8 million, and comprised mainly of expenditure on global infrastructure and information technology systems to support the Company’s growth and expenditure on the expansion of its central laboratory facility in Dublin, Republic of Ireland. During the year ended 31 December 2008, the Company completed the expansion of its office facility in Dublin, Republic of Ireland. -9- Liquidity and capital resources (continued) Cash paid on acquisitions during the year ended 31 December 2009, amounted to $25.9 million, being cash paid for the acquisition of the remaining 30% of the common stock of Beacon Biosciences of $17.8 million, $5.9 million relating to the acquisition of Prevalere Lifesciences, $0.3 million relating to the acquisition of the assets of the former Qualia Clinical Services and $1.9 million relating to the acquisition of Veeda Laboratories Limited. An additional $24.1 million of surplus cash balances were invested in current asset investments during the year, offset by $17.5 million realised during the year from the sale of current asset investments. Net cash used by financing activities during the year ended 31 December 2009, amounted to $105.1 million compared with net cash provided of $22.3 million for the year ended 31 December 2008. During the year ended 31 December 2009, the Company drew down additional borrowings of $17.4 million. This was offset by the repayment of $127.0 million of borrowings during the year. At 31 December 2009, all borrowings previously drawn under negotiated facilities had been repaid in full. As a result of these cash flows, cash and cash equivalents increased by $84.3 million for the year ended 31 December 2009, compared to a decrease of $13.8 million for the year ended 31 December 2008. On 9 July 2007, ICON entered into a five year committed multi-currency facility agreement for €35 million ($50.2 million) with Bank of Ireland. The facility bears interest at an annual rate equal to EURIBOR plus a margin and is secured by certain composite guarantees, indemnities and pledges in favour of the bank. At 31 December 2009, €26.2 million ($37.5 million) was available to be drawn under this facility. On 22 December 2008, a committed three year US dollar credit facility was negotiated with Allied Irish Bank plc for $50 million. The facility bears interest at LIBOR plus a margin and is secured by certain composite guarantees and pledges in favour of the bank. As at 31 December 2009, $50 million was available to be drawn under this facility. On 2 January 2009, an additional four year committed credit facility was negotiated with Bank of Ireland for $25 million. The facility bears interest at LIBOR plus a margin and is secured by certain composite guarantees, indemnities and pledges in favour of the bank. As at 31 December 2009, $25 million was available to be drawn under this facility. On 29 May 2009, committed credit facilities were negotiated with Citibank Europe for $20 million. The facilities comprise a 364 day facility of $10 million and a three year facility of $10 million. On the same day, a committed 364 day credit facility of $30 million was negotiated with JP Morgan. These facilities bear interest at LIBOR plus a margin and are secured by certain composite guarantees and pledges in favour of the banks. As at 31 December 2009, $50 million was available to be drawn under these facilities. On 1 July 2004, the Company acquired 70% of the common stock of Beacon Biosciences Inc. (“Beacon”), a leading specialist CRO, which provides a range of medical imaging services to the pharmaceutical, biotechnology and medical device industries, for an initial cash consideration of $9.9 million, excluding costs of acquisition. On 31 December 2008, the remaining 30% of the common stock was acquired by the Company for $17.4 million, excluding costs of acquisition. Certain performance milestones were built into the acquisition agreement for the remaining 30% of Beacon requiring potential additional consideration of up to $3.0 million if these milestones were achieved during the year ended 31 December 2009. No amounts have been accrued in respect of the additional consideration payable as these milestones have not been achieved. On 14 November 2008, the Company acquired 100% of the common stock of Prevalere Life Sciences Inc. (“Prevalere”), for an initial cash consideration of $37.6 million, excluding costs of acquisition. Prevalere, located in Whitesboro, New York, is a leading provider of bioanalytical and immunoassay services to pharmaceutical and biotechnology companies. Certain performance milestones were built into the acquisition agreement requiring potential additional consideration of up to $8.2 million if these milestones were achieved during the years ended 31 December 2008 and 2009. On 30 April 2009, $5.0 million was paid in respect of the milestones for the year ended 31 December 2008. No amounts have been accrued for amounts potentially payable in respect of the year ended 31 December 2009 as these milestones have not been achieved. Financial Risk Management The Group’s financial instruments comprise bank borrowings, finance lease obligations, cash and current asset investments. The main purpose of these financial instruments is to raise working capital for the Group’s operations, to fund the cost of new acquisitions and growth. The Group may from time to time enter into derivative transactions to minimise its exposure to interest rate fluctuations and foreign currency exchange rates. The Group does not undertake any trading activity in financial instruments. Inflation Inflation had no material impact on the Group’s operations during the period. Currency rate risk Details of currency rate risks faced by the Group are set out in note 25 to the financial statements. The risk is managed whenever possible by matching foreign currency income and expenditures. Interest rate risk Details of interest rate risk and an analysis of the Group’s interest rate profile are set out in note 25 to the financial statements. Credit risk Details of credit risk faced are set out in note 25 to the financial statements. -10- Liquidity risk Details of liquidity risk are set out in note 25 to the financial statements. Directors, secretary and their interests On 24 April 2009, the Board appointed Dr. Anthony Murphy a Director of the Company. In accordance with the Articles of Association, Dr. Murphy was elected a Director of the Company at the Company’s Annual General Meeting on 20 July 2009. On 31 December 2009, Dr. John Climax resigned as Chairman of Board of the Company. On 1 January 2010, Dr. Bruce Given was appointed Chairman of the Board of the Company. On 19 April 2010, the Board appointed Mr. Declan McKeon a Director of the Company. In accordance with the Articles of Association, Mr. McKeon will offer himself for election as a Director of the Company at the Company’s Annual General Meeting on 19 July 2010. On 19 April 2010, Mr. Edward Roberts resigned as a Director of the Company. Details of Directors’ interests in the Group’s shares are set out in the Report on Directors’ Remuneration on pages 16 to 20. Save as shown on pages18 to19 no Director had any disclosable interest in shares of the Group at the beginning or end of the financial year in relation to the business of the Group Directors’ service contracts Details of Directors’ service contracts are set out in the Report on Directors’ remuneration on page 17. Significant shareholdings In addition to the interests of directors disclosed in the Report on Directors’ Remuneration, the Company has been notified of the following shareholdings in excess of 3% of the issued share capital of the Company at 31 December 2009: Name % Number of Shares FMR LLC 8.3% Neuberger Berman LLC 8.0% Wellington Management Co. LLP 6.9% Friess Associates LLC 3.9% Lord Abbett & Co. LLC 3.1% Subsidiary undertakings The information required by the Companies Act, 1963 in relation to subsidiary undertakings is presented in note 32 to the financial statements. -11- Political donations The Group made no disclosable political donations in the period. Share capital The share capital of the Company is €6,000,000 divided into 100,000,000 Ordinary Shares of €0.06. Holders of ordinary shares will be entitled to receive such dividends as may be recommended by the board of directors of the Company and approved by the shareholders and/or such interim dividends as the board of directors of the Company may decide. On liquidation or a winding up of the Company, the par value of the ordinary shares will be repaid out of the assets available for distribution among the holders of the Company’s American Depositary Shares (“ADSs”) and ordinary shares not otherwise represented by American Depositary Receipts (“ADRs”). Holders of ordinary shares have no conversion or redemption rights. On a show of hands, every holder of an ordinary share present in person at a general meeting of shareholders, and every proxy, shall have one vote, for each ordinary share held with no individual having more than one vote. On 21 July 2008, the Company’s shareholders approved a bonus issue of ordinary shares (the “Bonus Issue”) to shareholders of record as of the close of business on 8 August 2008 (the “Record Date”). The Bonus Issue provided for each shareholder to receive one bonus ordinary share for each ordinary share held as of the Record Date, affecting the equivalent of a 2-for-1 stock split. The Bonus shares were issued on 11 August 2008, to Ordinary Shareholders and on 12 August 2008, to holders of American Depositary Shares (“ADSs”). NASDAQ adjusted the trading price of the Company’s ADSs to affect the Bonus Issue prior to the opening of trading on 13 August 2008. All outstanding ordinary share amounts, including share option amounts, referenced in the following consolidated financial statements and the notes thereto have been retrospectively restated to give effect to the Bonus Issue as if had occurred as of the date referenced. Change of control provisions in significant agreements The Company has certain banking facilities which require repayment of the facility in the event that the Company becomes controlled by any person or persons acting in concert by whom it was not controlled at the date the facility was entered into. Furthermore the Company has certain capital grant agreements with the Irish government agency, Enterprise Ireland, whereby the Company covenants that the controlling interest in the Company will not change without Enterprise Ireland’s prior written consent, which will not be unreasonably withheld. Additionally, the Company’s share option plans contain change in controlprovisions which allow potentially for the acceleration of the exercisability of outstanding options in the event that a change in controloccurs with respect to the Company. Other potential consequences for outstanding share options of a change in control following a takeover bid include the assumption of outstanding awards by the surviving company, if not ICON, or the substitution of options of its stock or that of its parent. Amendment of the Company’s Articles of Association The Company’s Articles ofAssociation may be amended by a special resolution passed by the shareholders at an annual or extraordinary general meeting of the Company. A special resolution is passedat a meetingif not less than 75% of the members whovote in person or by proxy at the meeting vote in favour of the resolution. Corporate governance statement In May 1998, ICON obtained a primary listing on the US NASDAQ and a secondary listing on the Irish Stock Exchange (“ISE”). The Company is committed to the highest standards of corporate governance and compliance consistent with best practice. The Company has reviewed the revised Combined Code on Corporate Governance issued in June 2008 (“the 2008 Combined Code”) and subsequently adopted by the London and Irish Stock Exchanges. The Board has reviewed the 2008 Combined Code and it is the Company’s policy, where practicable, to apply all of the relevant principles of the revised code. Board The Board comprises one executive and seven non-Executive Directors at the date of this report. The Board considers the non-Executive Directors, excluding Dr. Ronan Lambe and Dr. John Climax, to be independent, notwithstanding the granting of share options to them which is considered appropriate given the work that they undertake on behalf of the Company and, in the case of Thomas Lynch, that he has served as a non-Executive Director for more than 9 years. The non-Executive Directors bring independent judgement to bear on issues of strategy, performance, resources, key appointments and standards. The Company considers all of its non-Executive Directors to be of complementary expertise. The Board meets regularly throughout the year and all Directors have full and timely access to the information necessary for them to discharge their duties. There is a formal schedule of matters reserved to the Board for consideration and decision including approval of strategic plans, financial statements, acquisitions, material capital expenditures and review of the effectiveness of the Group’s system of internal controls, thereby maintaining control of the Group and its future direction. The Directors have access to the advice and services of the Company Secretary and may seek external independent professional advice where required. Certain other matters are delegated to Board Committees, as detailed below. The Group maintains an appropriate level of insurance cover in respect of legal action against its Directors. All Board Committees report to the Board. Membership of the Committees is set out on page 2. The Board, through the Nominating and Governance Committee, engages in succession planning and in so doing considers the strength and depth, and levels of knowledge, skills and experience necessary to achieve its objectives. The Board normally meets at least four times each year. During the year ended 31 December 2009, the Board met on four occasions. The attendance record of individual Directors at Board meetings is set out in the table on page 13. Additional meetings, to consider specific issues, are held as and when required. The Board has delegated some of its responsibilities to Board Committees. There are five permanent Committees. These are the Audit Committee, the Compensation and Organisation Committee, the Nominating and Governance Committee, the Execution Committee and the Quality Committee, which was established in February 2010. Each Committee has been charged with specific responsibilities and each has written terms of reference that are reviewed periodically. Membership of the Board Committees is set out on page 2. Attendance at Committee meetings is set out in the table on page 13. Minutes of Committee meetings are circulated to all members of the Board. The Company Secretary is available to act as secretary to each of the Board Committees if required. -12- Board Committees The Audit Committee meets a minimum of four times a year. During 2009, the Audit Committee comprised Edward Roberts (Chairman), Thomas Lynch, Bruce Given and Professor Dermot Kelleher. The Audit Committee reviews the quarterly and annual financial statements and the effectiveness of the system of internal control and approves the appointment and removal of the external auditors. It monitors the adequacy of internal accounting practices and addresses all issues raised and recommendations made by the external auditors. It pre-approves on an annual basis, the audit and non-audit services provided to the Company by its external auditors. Such annual pre-approval is given with respect to particular services. The Audit Committee, on a case by case basis, may approve additional services not covered by the annual pre-approval, as the need for such services arises. The Audit Committee reviews all services which are provided by the external auditors regularly to review the independence and objectivity of the external auditors taking into consideration relevant professional and regulatory requirements so that these are not impaired by the provisions of permissible non-audit services. The Chief Financial Officer and the external auditors normally attend all meetings of the Audit Committee and have direct access to the Committee Chairman at all times. Thomas Lynch is considered by the Company to have the relevant financial expertise as is required by the 2008 Combined Code. Due to changes agreed at the Company’s Board meetings on 23 February 2010 and 19 April 2010, the Audit Committee was amended to comprise Thomas Lynch (Chairman), Edward Roberts, Professor Dermot Kelleher and Declan McKeon. During 2009, the Compensation and Organisation Committee comprised Thomas Lynch (Chairman), Dr. Bruce Given, Edward Roberts and Dr. Anthony Murphy. It is responsible for senior executive remuneration. The Compensation and Organisation Committee aims to ensure that remuneration packages are competitive so that individuals are appropriately rewarded relative to their responsibility, experience and value to the Group. At the Company’s Board meeting on 23 February 2010, the Compensation and Organisation Committee was amended to comprise Dr. Anthony Murphy (Chairman), Dr. Bruce Given and Thomas Lynch. During 2009, the Nominating and Governance Committee comprised Thomas Lynch (Chairman), Edward Roberts and Dr. Bruce Given. On an ongoing basis it reviews the membership of the board of directors and board Committees. It identifies and recommends individuals to fill any vacancy that is anticipated or arises on the board of directors. It reviews and recommends the corporate governance principles of the Company. At the Company’s Board meeting on 23 February 2010, the Nominating and Governance Committee was amended to comprise Dr. Anthony Murphy (Chairman), Dr. Bruce Given and Thomas Lynch. During 2009, the Execution Committee, formerly known as the Executive Committee, comprised Peter Gray (Chairman), Dr. John Climax and Ciaran Murray, the Group’s Chief Financial Officer. Established in March 2005, this Committee is responsible for the management of the Company in intervals between meetings of the Board and exercises business judgement to act in what the Committee members reasonably believe to be in the best interest of the Company and its shareholders. All powers exercised by the Execution Committee are ratified at board meetings. This Committee convenes as often as it determines to be necessary or appropriate. At the Company’s Board meeting on 23 February 2010, the Committee was amended to comprise Peter Gray (Chairman), Dr. Bruce Given and Ciaran Murray. On 23 February 2010, the Company established a Quality Committee. The primary purpose of this Committee is to provide, on behalf of the Board, oversight of quality strategy, commitment and performance. The Committee comprises Professor Dermot Kelleher (Chairman) and Dr. Ronan Lambe. Directors’ Attendance Table Board and Committee Meetings held during the year ended 31 December 2009: Board Audit Compensation and Organisation Nomination and Governance Execution Director Number of meetings attended/number of meetings eligible to attend Dr. Bruce Given 4/4 4/4 2/2 2/2 - Peter Gray 4/4 - - - 5/5* Dr. Ronan Lambe 4/4 - Dr. John Climax 4/4* - - - 5/5 Thomas Lynch 4/4 4/4 2/2* 2/2* - Edward Roberts 4/4 4/4* 2/2 2/2 - Prof. Dermot Kelleher 4/4 4/4 - - - Dr. Anthony Murphy 3/3 - 1/1 - Shuji Higuchi 1/1 - *Denotes Committee Chairman during 2009 Chairman Dr. John Climax resigned as Chairman of the Board of the Company on 31 December 2009. On 1 January 2010, Dr. Bruce Given was appointed Chairman of the Board of the Company. The Chairman is responsible for the efficient and effective working of the Board. He ensures that the Board agendas cover the key issues confronting the Group and that briefing papers are circulated to Board members in advance of meetings allowing them full and timely access to the information necessary to enable them to discharge their duties. The Chairman is available to shareholders who may have concerns that cannot be addressed through the Chief Executive Officer. The Chairman makes himself available to the non-Executive Directors without the executive Directors present. -13- Company Secretary The appointment and removal of the Company Secretary is a matter for the Board. All Directors have direct access to the advice and services of the Company Secretary, who is responsible to the Board for ensuring that applicable rules and regulations are complied with and that Board procedures are observed. Senior Independent Director Mr. Thomas Lynch was appointed as Senior Independent Director in February 2010 and replaced Mr. Edward Roberts who was Senior Independent Director during 2009. Mr. Lynch is available to shareholders should they have any concerns where contact through the normal channels of Chairman or Chief Executive Officer has failed to resolve or for which such contact is inappropriate. Induction and development An induction program is arranged for all new Directors. This covers the major trading activities of the Company as well as the roles and responsibilities of Directors. All Directors are informed of relevant corporate and compliance developments as they arise. Communications with shareholders Communications with shareholders are given high priority and there is regular dialogue with individual institutional shareholders other than during closed periods, as well as general presentations at the time of the announcement of the annual and interim results. It is intended that institutional shareholders be given an opportunity to meet new non-Executive Directors when they are appointed. The Company’s Annual General Meeting affords individual shareholders the opportunity to question the Chairman, the Board, and Board Committee Chairmen. In addition, the Company responds throughout the year to letters from shareholders on a wide range of issues. The Company’s website, www.iconplc.com, provides the full text of annual and interim reports together with all relevant press releases. Directors’ remuneration The report on Directors’ remuneration is set out on pages 16 to 20. Appointment and replacement of the Directors of the Company At each annual general meeting of the Company one third of the directors who are subject to retirement by rotation, rounded down to the next whole number if it is a fractional number, shall retire from office, but if there is only one director who is subject to retirement by rotation then he shall retire. The directors to retire by rotation shall be those who have been longest in office since their last appointment or reappointment but as between persons who became or were last reappointed directors on the same day those to retire shall be determined (unless they otherwise agree among themselves) by lot. A director who retires at an annual general meeting may be reappointed, if willing to act. Dr. Bruce Given and Thomas Lynch will be eligible for retirement at the next annual general meeting and will seek reappointment. The Company by ordinary resolution may appoint a person to be a director either to fill a vacancy or as an additional director. The Directors may appoint a person who is willing to act to be a director, either to fill a vacancy or as an additional director, provided that the appointment does not cause the number of directors to exceed any number fixed by or in accordance with the Articles of Association of the Company as the maximum number of directors. A director so appointed shall hold office only until the next following annual general meeting and shall not be taken into account in determining the directors who are to retire by rotation at the meeting. If not re-appointed at such annual general meeting, such director shall vacate office at the conclusion thereof. Powers of the Company’s Directors The business of the Company is managed by the directors who may exercise all the powers of the Company which are not required by the Companies Acts 1963 to 2009 or by the Articles of Association of the Company to be exercised by the Company in general meeting. A meeting of directors at which a quorum is present may exercise all powers exercisable by the directors. The directors may delegate (with power to sub-delegate) to any director holding any executive office and to any Committee consisting of one or more directors, together with such other persons as may be appointed to such Committee by the directors, provided that a majority of the members of each Committee appointed by the directors shall at all times consist of directors and that no resolution of any such Committee shall be effective unless a majority of the members of the Committee present at the meeting at which it was passed are directors. Subject to the provisions of the Companies Acts 1963 to 2009 the Company may purchase any of its shares. Every contract for the purchase of, or under which the Company may become entitled or obliged to purchase shares in the Company shall be authorised by a special resolution of the Company. The Company may cancel any shares so purchased or may hold them as treasury shares or issue them as ordinary shares. -14- Internal control With regard to the guidance for Directors on internal control, “Internal Control: Guidance for Directors on the Combined Code (the Turnbull guidance)”, the Board confirms that there is an ongoing process for identifying, evaluating and managing the significant risks faced by the Group, that has been in place for the period under review and up to the date of approval of the annual report and financial statements, and that this process is reviewed by the Board and accords with the guidance. The Board is ultimately responsible for the Group’s system of internal control and for reviewing its effectiveness. However, such a system is designed to manage rather than eliminate the risk of failure to achieve business objectives, and can provide only reasonable and not absolute assurance against material misstatement or loss. The organisation structure of the Group under the day-to-day direction of its Chief Executive Officer is clear. Defined lines of responsibility and delegation of authority have been established within which the Group’s activities can be planned, executed, controlled and monitored to achieve the strategic objectives which the Board has adopted for the Group. The Board has reviewed the effectiveness of the system of internal control. In particular, it has reviewed the process for identifying and evaluating the significant risks affecting the business and the policies and procedures by which these risks are managed. Management are responsible for the identification and evaluation of significant risks applicable to their areas of business together with the design and operation of suitable internal controls. As part of this identification process, management have identified a number of risks which could materially adversely affect the business financial condition or results of operations. These are detailed on pages 4 to 7. These risks are assessed on a continual basis. A process of hierarchical reporting has been established which provides for a documented and auditable trail of accountability. These procedures are relevant across Group operations and provide for successive assurances to be given at increasingly higher levels of management and, finally, to the Board. The executive Directors report to the Board significant changes in the business and external environment which affect the significant risks identified. The Company has a comprehensive process for reporting financial information to the Board. The Chief Financial Officer provides the Board with quarterly financial information which includes key performance indicators. Where areas for improvement in the system are identified, the Board considers the recommendations made by the Audit Committee. Compliance statement The Board confirms that the Company has complied with the relevant principles of the 2008 Combined Code during the year ended 31 December 2009 and to the date of this report, except for: ● A formal policy for regular evaluation of the Board Committees, individual Directors and the Chairman, which has yet to be put in place, ● Non-Executive Directors are in receipt of share options which has been deemed appropriate by the board, and ● Directors with more than 9 years service are not subject to annual re-election. The Board considers Thomas Lynch to be independent despite having served as a non-Executive Director for more than 9 years. In making this decision, the Board took into account that the 2008 Combined Code provides that a director having more than 9 years service is relevant in deciding whether a director is independent. However, despite having more than 9 years service, the Board is satisfied that Thomas Lynch is independent for the purposes of the 2008 Combined Code as he is independent in character and judgement and there are no relationships or circumstances which are likely to affect, or could appear to affect, his judgement as an independent non-Executive Director. Going concern The Directors have a reasonable expectation that the Company and the Group have adequate resources to continue in operation for the foreseeable future. For this reason, they continue to adopt the going concern basis in preparing the financial statements. Post balance sheet events Details of post balance sheet events are set out in note 30 to the financial statements. Books of account The Directors believe that they have complied with the requirements of Section 202 of the Companies Act, 1990 with regard to books of account by employing accounting personnel with appropriate expertise and by providing adequate resources to the financial function. The books of account of the Company are maintained at the registered office. Auditors In accordance with Section 160(2) of the Companies Act, 1963, the auditors, KPMG, Chartered Accountants, will continue in office. On behalf of the Board Thomas Lynch Peter Gray Director Director -15- Report on Directors’ Remuneration Composition and terms of reference of the Compensation and Organisation Committee During 2009, the Compensation and Organisation Committee, (the “Committee”) of the Board comprised Thomas Lynch (Chairman), Edward Roberts, Dr. Bruce Given and Dr. Anthony Murphy. At the Company’s Board meeting on 23 February 2010, the Committee was amended to comprise Dr. Anthony Murphy (Chairman), Dr. Bruce Given and Thomas Lynch. The Committee determines, within agreed terms of reference, the Group’s policy on compensation of executive officers and specific remuneration packages for each of the executive Directors, including pension rights. Remuneration policy The Compensation and Organisation Committee seeks to achieve the following goals with the Company’s executive compensation programs: to attract, motivate and retain key executives and to reward executives for value creation. The Committee seeks to foster a performance-oriented environment by ensuring that a significant portion of each executive’s cash and equity compensation is based on the achievement of performance targets that are important to the Company and its shareholders. The Company’s executive compensation program has three elements: base salary, a bonus plan and equity incentives in the form of stock related awards granted under the Company’s equity incentive plans. All elements of key executives compensation are determined by the Committee based on the achievement of the Group’s objectives. Non-Executive Directors’ remuneration Non-Executive Directors are remunerated by way of Directors’ fees, details of which are disclosed in note 8 to the financial statements. Non-Executive Directors are also eligible for participation in the share option scheme. Non-Executive Directors are not eligible for performance related bonuses and no pension contributions are made on their behalf. The Board of Directors as a whole sets non-Executive remuneration. Executive Directors’ and Key Executive Officers’ remuneration Total cash compensation is divided into a base salary portion and a bonus incentive portion. Base salary is established based on peer group and is adjusted based on individual performance and experience. The Committee targets total cash compensation at the peer group median of comparable Irish companies and peer CRO companies, adjusted upward or downward based on individual performance and experience. The Committee believes that the higher the executive’s level of responsibility within the Company, the greater the percentage of the executive’s compensation that should be tied to the Company’s performance. Target bonus incentive for executive officers is up to 80% of base salary. The Company’s executives are eligible to receive equity incentives, including stock options and restricted share units, granted under the Company’s equity incentive plans. If executives receive equity incentive grants, they are normally approved annually at the first regularly scheduled meeting of the Committee in the fiscal year and awarded at the closing price on the second full day following the release of the Company’s prior year results. Newly hired executives may receive sign-on grants, if approved by the Committee. In addition, the Committee may, in its discretion, issue additional equity incentive awards to executives if the Committee determines such awards are necessary to ensure appropriate incentives are in place. The number of equity awards granted to each participant is determined primarily based on an award range determined by the Committee at the start of each year. The extent of existing options is not generally considered in granting equity awards, except that the Company occasionally grants an initial round of equity awards to newly recruited executives to provide them a stake in the Company’s success from the commencement of their employment. The Company granted equity incentive awards, in the form of share options, to executive officers in its fiscal years ended 31 December 2008 and 2009. Pensions All executive officers are eligible to participate in a defined contribution pension plan. The Company’s contributions are generally a fixed percentage of their annual compensation, supplementing contributions by the executive. The Company has the discretion to make additional contributions if deemed appropriate by the Committee. Contributions to this plan are recorded as an expense in the Income Statement. Transactions with Directors Transactions with Directors are disclosed in note 29 to the financial statements. -16- Compensation of Directors Details of Directors’ remuneration are disclosed in note 8 to the financial statements. Directors’ and Executive Officers service agreements and letters of engagement Dr. Bruce Given Dr. Bruce Given was appointed Chairman of the Board of the Company in January 2010. He has served as a non-Executive Director of the Company since September 2004. The arrangements with Dr. Given provide for the payment to him of annual fees of $316,932 (2009: Directors fees were $66,000) per annum plus reasonable expenses properly incurred in carrying out his duties for the Company. He was previously granted, and held at 30 April 2010, 20,000 ordinary share options at an exercise price ranging from $8.60 to $35.33. Mr. Peter Gray Mr. Peter Gray has served as the Chief Executive Officer since November 2002. He served as the Chief Operating Officer of the Company from June 2001 to November 2002 and as an Executive Director since June 1997. The service agreement with Mr. Gray is terminable on 12 months notice by either party. He is entitled to receive a bonus to be agreed by the Committee. He is also entitled to receive a pension contribution, company car and medical insurance cover for himself and his dependants. He has previously been granted, and held at 30 April 2010, 278,000 ordinary share options at exercise prices ranging from $7.00 to $35.33 per share. His service agreement requires him to devote his full time and attention to his duties to the Company excepting certain non-Executive positions authorised by the Board. The agreement includes certain post termination clauses including non-disclosure, non-competition and non-solicitation provisions. Mr. Ciaran Murray Mr. Ciaran Murray has served as the Chief Financial Officer since October 2005. The service agreement with Mr. Murray is terminable on 12 months notice by either party. He is entitled to receive a bonus to be agreed by the Committee. He is also entitled to receive a pension contribution, a company car and medical insurance cover for himself and his dependants. He has previously been granted, and held at 30 April 2010, 115,000 ordinary share options at exercise prices ranging from $10.42 to $35.33 per share. His service agreement requires him to devote his full time and attention to his duties to the Company excepting certain non-Executive positions authorised by the Board. The agreement includes certain post termination clauses including non-disclosure, non-competition and non-solicitation provisions. Dr. John Climax Dr. John Climax, one of the Company’s co-founders, served as Chairman of the Board of the Company from November 2002 to December 2009. He also served as Chief Executive Officer of the Company from June 1990 to October 2002 and as an Executive Director from June 1990 to December 2009. On 31 December 2009, Dr. Climax retired as Chairman of the Board of the Company and his service agreement with the Company (the “Dr. Climax Service Agreement”) ended. Since January 2010, he has held a position as a non-Executive Director of the Company. Dr. Climax is not considered an independent non-Executive Director for the purposes of the 2008 Combined Code. The Dr. Climax Service Agreement provided for a bonus, a pension contribution, a twelve month notice period, two company cars and medical insurance cover for himself and his dependants. At 30 April 2010, Dr. Climax held 126,000 ordinary share options at exercise prices ranging from $7.00 to $35.33 per share. The arrangements relating to Dr. Climax’s retirement were set out in an agreement entered into between the Company and Dr. Climax in December 2009 (the “December Agreement”). Pursuant to the December Agreement, Dr. Climax received, having regard to the Dr. Climax Service Agreement (which terminated pursuant to the December agreement), a payment of €830,000 ($1,200,620) and a pension contribution of €170,000 ($252,620). In addition, and also pursuant to the December Agreement, he received an ex-gratia pension contribution for past service of €220,308 ($327,378), the acceleration of vesting of unvested share options and the transfer of two company cars. The payments and contributions set out in this paragraph are included in the amounts listed for Dr. Climax in the Summary Compensation Table – Year Ended 31 December 2009 on page 54. The Company has also entered a three year agreement with Rotrua Limited, a company controlled by Dr. Climax, for the provision of consultancy services at an agreed fee of €262,500 ($375,795) per annum. Pursuant to the consultancy agreement, Dr. Climax also agreed to certain restrictions that will apply to him after the termination of the consultancy agreement including non-disclosure, non-competition and non-solicitation. The Consultancy agreement provides that the Company will provide, during the term of the agreement, permanent disability and life insurance cover for Dr. Climax and medical insurance cover for himself and his dependants. Dr. Ronan Lambe Dr. Ronan Lambe, one of the Company’s co-founders, served as Chairman of the Board of the Company from June 1990 to November 2002 and is currently a non-Executive Director of the Company. The arrangements with Dr. Lambe provide for the payment to him of Director fees of $51,750 per annum (2009: $48,000) plus reasonable expenses properly incurred in carrying out his duties for the Company. He has previously been granted, and held at 30 April 2010, 28,000 ordinary share options at exercise prices ranging from $7.00 to $35.33 per share. Dr. Lambe is not considered an independent non-Executive Director for the purposes of the 2008 Combined Code. Mr. Thomas Lynch Mr. Thomas Lynch has served as a non-Executive Director of the Company since January 1996. The arrangements with Mr. Lynch provide for the payment to him of Director Fees of $78,000 per annum (2009: $78,000) plus reasonable expenses properly incurred in carrying out his duties for the Company. He has previously been granted, and held at 30 April 2010, 19,200 ordinary share options at exercise prices ranging from $7.00 to $35.33 per share. Mr. Lynch is considered independent by the Board for the purposes of the 2008 Combined Code. Professor Dermot Kelleher Professor Dermot Kelleher has served as a non-Executive Director of the Company since May 2008. The arrangements with Professor Kelleher, provide for the payment to him of Director Fees of $68,000 per annum (2009: $51,750). He has previously been granted, and held at 30 April 2010, 10,000 ordinary share options at an exercise price ranging from $22.26 to $36.04. Professor Kelleher is considered independent by the Board for the purposes of the 2008 Combined Code. Dr. Anthony Murphy Dr. Anthony Murphy has served as a non-Executive Director of the Company since April 2009. The arrangements with Dr. Murphy, provide for the payment to him of Directors fees of $73,000 per annum (2009: $41,750). He has previously been granted, and held at 30 April 2010, 5,000 ordinary share options at an exercise prices ranging from $15.84 to $24.46. Dr. Murphy is considered independent by the Board for the purposes of the 2008 Combined Code. Mr. Declan McKeon Mr. Declan McKeon has served as a non-Executive Director of the Company since April 2010. The arrangements with Mr. McKeon, provide for the payment to him of Directors fees of $53,000 per annum. Mr. McKeon is considered independent by the Board for the purposes of the 2008 Combined Code. -17- Directors’ and secretary’s interests in shares and share options Directors and employees participate in the share option scheme. Grants of share options are at the market price of the Company’s shares on the date of grant. The Directors and Secretary who held office at 31 December 2009 had the following interests, all of which were beneficial, other than as stated, in the shares and share options of the Company or other Group companies at those dates: Interest at 30 April 2010 Interest at 31 December 2009 Interest at 31 December 2008 Name of Director Name of company and description of shares Number of shares Options Number of shares Options Number of shares Options Dr. Bruce Given ICON plc Ordinary Shares €0.06 - - Peter Gray ICON plc Ordinary Shares €0.06 Holmrook Limited “C” Ordinary Shares €0.126974 - - - Ciaran Murray ICON plc Ordinary Shares €0.06 - - - Holmrook Limited “H” Ordinary Shares €0.0126973 - - - Dr. John Climax ICON plc Ordinary Shares €0.06 Holmrook Limited “A” Ordinary Shares €0.634869 - - - Dr. Ronan Lambe ICON plc Ordinary Shares €0.06 Holmrook Limited “B” Ordinary Shares €0.317435 - - - Edward Roberts ICON plc Ordinary Shares €0.06 Thomas Lynch ICON plc Ordinary Shares €0.06 4 4 4 Prof. Dermot Kelleher ICON plc Ordinary Shares €0.06 - - - Dr. Anthony Murphy ICON plc Ordinary Shares €0.06 - - - -18- Further details regarding the above options at 31 December 2009 are as follows: ICON plc Options Exercise price Grant date Expiry date Bruce Given 24 February 2005 3 February 2006 16 February 2007 26 February 2008 25 February 2009 24 February 2013 3 February 2014 16 February 2015 26 February 2016 25 February 2017 Peter Gray 21 January 2003 4 February 2004 3 February 2006 16 February 2007 26 February 2008 30 April 2009 21 January 2011 4 February 2012 3 February 2014 16 February 2015 26 February 2016 30 April 2017 Ciaran Murray 17 January 2006 3 February 2006 16 February 2007 26 February 2008 25 February 2009 17 January 2014 3 February 2014 16 February 2015 26 February 2016 25 February 2017 John Climax 21 January 2003 4 February 2004 3 February 2006 16 February 2007 26 February 2008 30 April 2009 21 January 2011 4 February 2012 3 February 2014 16 February 2015 26 February 2016 30 April 2017 Ronan Lambe 21 January 2003 4 February 2004 24 February 2005 3 February 2006 16 February 2007 26 February 2008 25 February 2009 21 January 2011 4 February 2012 24 February 2013 3 February 2014 16 February 2015 26 February 2016 25 February 2017 Edward Roberts 4 February 2004 24 February 2005 3 February 2006 16 February 2007 26 February 2008 25 February 2009 4 February 2012 24 February 2013 3 February 2014 16 February 2015 26 February 2016 25 February 2017 Thomas Lynch 21 January 2003 4 February 2004 24 February 2005 3 February 2006 16 February 2007 26 February 2008 25 February 2009 21 January 2011 4 February 2012 24 February 2013 3 February 2014 16 February 2015 26 February 2016 25 February 2017 Prof. Dermot Kelleher 27 May 2008 25 February 2009 27 May 2016 25 February 2017 Dr. Anthony Murphy 30 April 2009 30 April 2017 -19- On 9 November 2009, Dr. John Climax exercised options to acquire 20,000 ordinary shares at an exercise price of $7.25 per share. On the same day Dr. Climax sold 20,000 ordinary shares at an average price of $24.23 per share. During the period from 4 to 11 March Dr. Climax sold 1,500,000 ordinary shares at an average price of $24.36 per share. On 9 November 2009, Mr. Peter Gray exercised options to acquire 20,000 ordinary shares at an exercise price of $7.25 per share. On the same day Mr. Gray sold 68,000 ordinary shares at an average price of $24.27 per share. On 20 November 2009, Dr. Ronan Lambe exercised options to acquire 20,000 ordinary shares at an exercise price of $7.25 per share. On the same day Dr. Lambe sold 612,000 ordinary shares at an average price of $22.59 per share. On 5 March 2010, Dr. Bruce Given purchased 500 ordinary shares at an average price of $24.67 per share. On 8 March 2010, Mr. Ciaran Murray exercised options to acquire 40,000 ordinary shares at an average exercise price of $10.42 per share. On the same day Mr. Murray sold 40,000 ordinary shares at an average price of $24.25 per share. On 10 March 2010, Dr. Anthony Murphy purchased 200 ordinary shares at an average price of $23.87 per share. The share price during the year ended 31 December 2009 moved in the range of $12.17 to $26.85 (year ended 31December 2008: in the range of $15.97 to $44.00). The share price at 31 December 2009 was $21.73 (at 31 December 2008 $19.69). On behalf of the Compensation Committee Thomas Lynch -20- Directors’ Responsibilities Statement Directors’ Responsibilities Statement in respect of the Annual Report and the Financial Statements The Directors are responsible for preparing the Annual Report and the Consolidated and Company financial statements, in accordance with applicable law and regulations. Company law requires the directors to prepare Group and Company financial statements for each financial year. Under that law the directors are required to prepare the Group financial statements in accordance with International Financial Reporting Standards (“IFRS”) as adopted by the EU and have elected to prepare the Company financial statements in accordance with IFRSs as adopted by the EU and as applied in accordance with the Companies Acts 1963 to 2009. The Group and Company financial statements are required by law and IFRSs as adopted by the EU to present fairly the financial position and performance of the Group and Company. The Companies Acts 1963 to 2009 provide in relation to such financial statements that references in the relevant part of that Act to financial statements giving a true and fair view are references to their achieving a fair presentation. In preparing each of the Group and Company financial statements, the directors are required to: ● select suitable accounting policies and then apply them consistently; ● make judgments and estimates that are reasonable and prudent; ● state that the financial statements comply with the IFRSs as adopted by the EU, and in the case of the Company, as applied in accordance with the Companies Acts 1963 to 2009; and ● prepare the financial statements on a going concern basis unless it is inappropriate to presume that the Group and Company will continue in business. Under applicable law and the requirements of the Listing Rules issued by the Irish Stock Exchange, the Directors are also responsible for preparing a Directors’ Report and reports relating to directors’ remuneration and corporate governance that comply with the law and those Rules. In particular, in accordance with the Transparency (Directive 2004/109/EC) Regulations 2007 (the Transparency Regulations), the directors are required to include in their report a fair review of the business and a description of the principal risks and uncertainties facing the Group and the Company and a responsibility statement relating to these and other matters, included below. The Directors are responsible for keeping proper books of account that disclose with reasonable accuracy at any time the financial position of the Company and the Group and enable them to ensure that the financial statements comply with the Companies Acts 1963 to 2009 and, as regards the Group financial statements, Article 4 of the IAS Regulation. They are also responsible for taking such steps as are reasonably open to them to safeguard the assets of the Group and Company and to prevent and detect fraud and other irregularities. Under applicable law and the requirements of the Listing Rules issued by the Irish Stock Exchange regulations, the directors are also responsible for preparing a Directors’ Report and reports relating to directors’ remuneration and corporate governance that comply with that law and those Rules. -21- The Directors are responsible for the maintenance and integrity of the corporate and financial information included on the Company’s website. Legislation in the Republic of Ireland governing the preparation and dissemination of financial statements may differ from legislation in other jurisdictions. Responsibility Statement, in accordance with the Transparency Regulations Each of the directors, whose names and functions are listed on page 2 confirm that, to the best of each person’s knowledge and belief: ● the Group financial statements, prepared in accordance with IFRSs as adopted by the EU, give a true and fair view of the assets, liabilities and financial position of the Group at 31 December 2009 and its profit for the year then ended; ● the Company financial statements, prepared in accordance with IFRSs as adopted by the EU and as applied in accordance with the Companies Acts 1963 to 2009, give a true and fair view of the assets, liabilities and financial position of the Company at 31 December 2009; and ● the directors’ report contained in the Annual Report includes a fair view of the development and performance of the business and the position of the Group and Company, together with a description of the principal risks and uncertainties that they face. On behalf of the board Thomas Lynch Peter Gray Director Director -22- Independent Auditor’s Report to the Members of ICON plc We have audited the Group and Company financial statements (the ‘‘financial statements’’) of ICON plc for the year ended 31 December 2009 which comprise of the Consolidated Income Statement, the Consolidated and Company Balance Sheets, the Consolidated and Company Cash Flow Statements, the Consolidated and Company Statements of Recognised Income and Expense and the related notes (notes 1 to 33). These financial statements have been prepared under the accounting policies set out therein. This report is made solely to the Company’s members, as a body, in accordance with section 193 of the Companies Act 1990. Our audit work has been undertaken so that we might state to the Company’s members those matters we are required to state to them in an auditor’s report and for no other purpose. To the fullest extent permitted by law, we do not accept or assume responsibility to anyone other than the Company and the Company’s members as a body, for our audit work, for this report, or for the opinions we have formed. Respective responsibilities of Directors and Auditors The Directors’ responsibilities for preparing the Annual Report and the financial statements in accordance with applicable law and International Financial Reporting Standards (IFRSs) as adopted by the EU and, in the case of the Company as applied in accordance with Company Acts 1963 to 2009, are set out in the Statement of Directors’ Responsibilities on pages 21 and 22. Our responsibility is to audit the financial statements in accordance with relevant legal and regulatory requirements and International Standards on Auditing (UK and Ireland). We report to you our opinion as to whether the financial statements give a true and fair view in accordance with IFRSs as adopted by the EU, and have been properly prepared in accordance with the Companies Acts 1963 to 2009 and, in the case of the Consolidated financial statements, Article 4 of the IAS Regulation. We also report to you our opinion as to: whether proper books of account have been kept by the Company; whether at the balance sheet date, there exists a financial situation requiring the convening of an extraordinary general meeting of the Company; and whether the information given in the Directors’ Report is consistent with the financial statements. In addition, we state whether we have obtained all the information and explanations necessary for the purposes of our audit, and whether the Company balance sheet is in agreement with the books of account. We also report to you if, in our opinion, any information specified by law or the Listing Rules of the Irish Stock Exchange regarding Directors’ remuneration and Directors’ transactions is not disclosed and, where practicable, include such information in our report. We review whether the Corporate Governance Statement reflects the Company’s compliance with the nine provisions of the 2008 Combined Code specified for our review by the Listing Rules of the Irish Stock Exchange, and we report if it does not. We are not required to consider whether the Directors’ statements on internal control cover all risks and controls, or form an opinion on the effectiveness of the Group’s corporate governance procedures or its risk and control procedures. We read the other information contained in the Annual Report and consider whether it is consistent with the audited financial statements. The other information comprises only the Directors’ Report and the Report on Directors’ Remuneration. We consider the implications for our report if we become aware of any apparent misstatements or material inconsistencies with the financial statements. Our responsibilities do not extend to any other information. Basis of audit opinion We conducted our audit in accordance with International Standards on Auditing (UK and Ireland) issued by the Auditing Practices Board. An audit includes examination, on a test basis, of evidence relevant to the amounts and disclosures in the financial statements. It also includes an assessment of the significant estimates and judgments made by the directors in the preparation of the financial statements, and of whether the accounting policies are appropriate to the Group’s and Company’s circumstances, consistently applied and adequately disclosed. We planned and performed our audit so as to obtain all the information and explanations which we considered necessary in order to provide us with sufficient evidence to give reasonable assurance that the financial statements are free from material misstatement, whether caused by fraud or other irregularity or error. In forming our opinion we also evaluated the overall adequacy of the presentation of information in the financial statements. Opinion In our opinion: ● the Consolidated financial statements give a true and fair view, in accordance with IFRSs as adopted by the EU, of the state of the Group’s affairs as at 31 December 2009 and of its profit for the year then ended; ● the Company financial statements give a true and fair view, in accordance with IFRSs as adopted by the EU and as applied in accordance with the provisions of the Companies Acts 1963 to 2009, of the state of the Company’s affairs as at 31 December 2009; ● the Consolidated financial statements have been properly prepared in accordance with the Companies Acts 1963 to 2009 and Article 4 of the IAS Regulation; and ● the Company financial statements have been properly prepared in accordance with the Companies Acts 1963 to 2009. Other Matters We have obtained all the information and explanations which we consider necessary for the purposes of our audit. In our opinion proper books of account have been kept by the Company. The Company balance sheet is in agreement with the books of account. In our opinion the information given in the Directors’ report is consistent with the financial statements. The net assets of the Company, as stated in the Company balance sheet, are more than half of the amount of its called-up share capital and, in our opinion, on that basis there did not exist at 31 December 2009 a financial situation which under Section 40 (1) of the Companies (Amendment) Act, 1983 would require the convening of an extraordinary general meeting of the Company. KPMG Chartered Accountants Registered Auditor Dublin, Ireland 30 April 2010 -23- Statement of Accounting Policies Basis of preparation The following accounting policies have been applied consistently in dealing with items which are considered material in relation to the Group’s financial statements. The Group financial statements have been prepared in accordance with International Financial Reporting Standards (IFRS) that are adopted by the European Union (EU) that are effective at 31 December 2009. The Directors have elected to prepare the Company financial statements in accordance with IFRS as adopted by the EU and as applied in accordance with the Companies Acts 1963 to 2009. The Group adopted the amendment to IAS 1 Presentation of Financial Statements – A Revised Presentation during 2009. This amendment sets overall requirements for the presentation of financial statements, guidelines for their structure and minimum requirements for their content. The revised standard aims to improve users’ ability to analyse and compare information given in financial statements. The revised standard prohibits the presentation of items of income and expenses (that is, non-owner changes in equity) in the statement of changes in equity, requiring non-owner changes in equity to be presented separately from owner changes in equity in a statement of comprehensive income. As a result, the Group presents in the consolidated statements of changes in equity all owner changes in equity, whereas all non-owner changes in equity are presented in a performance statement. The Group have elected to present non-owner changes in equity in two separate performance statements: the Consolidated Income Statement and the Consolidated Statement of Recognised Income and Expense. The adoption of the amendment did not impact on our financial position or results from operations. These Group and Company financial statements are presented in U.S. dollars and all values are rounded to the nearest thousand ($‘000), except where otherwise indicated, being the reporting currency of the Group. They are prepared on the historical cost basis, except for the measurement at fair value on date of grant of share options. The preparation of financial statements requires management to make judgements, estimates and assumptions that affect the application of policies and reported amounts of assets, liabilities, income and expenses. The estimates and associated assumptions are based on historical experience and other factors believed to be reasonable under the circumstances, the results of which form the basis for making the judgments about carrying values of assets and liabilities that are not readily apparent from other sources. These estimates and judgments are reviewed on an ongoing basis. Actual results may differ from those estimates. Accounting policies are applied consistently with the prior year. Statement of compliance The Consolidated financial statements have been prepared and approved by the Directors in accordance with International Financial Reporting Standards as adopted by the European Union (“EU IFRS”), and the individual financial statements of the Company (“Company Financial Statements”) have been prepared and approved by the Directors in accordance with EU IFRSs as applied in accordance with the Companies Acts 1963 to 2009. In accordance with Companies Acts 1963 to 2009, a company that publishes its Consolidated and Company financial statements together, can take advantage of the exemption in Section 148(8) of the Companies Act 1963 from presenting to its members a Company income statement and related notes that form part of the approved Company financial statements. The International Accounting Standards Board and the International Financial Reporting Interpretations Committee (“IFRIC”) have issued the following standards and interpretations which have not yet been adopted by the Company or Group: ● IFRS 9 Financial Instruments (effective 1 January 2013) ● Amendment to IFRS 2 Share-based Payment – “Group Cash-settled share-based payment transactions” (effective 1 January 2010) ● Amendment to IAS 24 Related Party Disclosures (effective 1 January 2011) ● Amendment to IAS 27 Consolidated and Separate Financial Statements (effective 1 July 2009) ● Amendment to IAS 32 Financial Instruments:– “Classification of Rights Issues” (effective 1 February 2010) * -24- Statement of compliance (continued) ● Amendments to IAS 39 Financial Instrument: Recognition and Measurements and IFRS 7 Financial Instrument: Disclosure (effective 1 July 2008)* ● Amendments to IAS 39 Financial Instrument: Recognition and Measurements (effective 1 July 2009) ● IFRIC Interpretation 14 Prepayments of a Minimum Funding Requirement (effective 1 January 2012) ● IFRIC Interpretation 19 Extinguishing Financial Liabilities with Equity Instruments (effective 1 July 2010) ● Improvements to IFRS (effective 1 January 2010) * * Endorsed by the EU The Group does not anticipate that the adoption of most of these standards and interpretations will have a material effect on its financial statements on initial adoption. Basis of consolidation The Group financial statements consolidate the financial statements of ICON plc and its subsidiaries. Subsidiaries are consolidated from the date on which control is transferred to the Group and cease to be consolidated from the date on which control is transferred out of the Group. Control exists when the Company has the power, directly or indirectly, to govern the financial and operating policies of an entity so as to obtain economic benefits from its activities. Financial statements of subsidiaries are prepared for the same reporting year as the Company and where necessary, adjustments are made to the results of subsidiaries to bring their accounting policies into line with those used by the Group. The Group will continue to prepare the statutory, individual financial statements of subsidiary companies under GAAP applicable in their country of incorporation but adjustments have been made to the results and financial position of such companies to bring their accounting policies into line with those of the Group. All inter-company balances and transactions, including unrealised profits arising from inter-group transactions, have been eliminated in full. Unrealised losses are eliminated in the same manner as unrealised gains except to the extent that there is evidence of impairment. Foreign currency translation The presentation currency of the Group and Company is US dollars ($). The functional currency of the Company is Euros. The Company financial statements have been presented in US dollars as a large number of the Company’s investors are domiciled in the United States. Results and cash flows of non-dollar denominated undertakings are translated into dollars at the actual exchange rates at the transaction dates or average exchange rates for the year where this is a reasonable approximation. The related balance sheets are translated at the rates of exchange ruling at the balance sheet date. Goodwill and fair value adjustments arising on acquisition of a foreign operation are regarded as assets and liabilities of the foreign operation, are expressed in the functional currency of the foreign operation and are recorded at the exchange rate at the date of the transaction and subsequently retranslated at the applicable closing rates. Adjustments arising on translation of the results of non-dollar undertakings at average rates, and on the restatement of the opening net assets at closing rates, are dealt with in a separate translation reserve within equity. Transactions in currencies different to the functional currencies of operations are recorded at the rate of exchange ruling at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies are retranslated into the functional currency at the rate of exchange at the balance sheet date. All translation differences are taken to the income statement. In addition long term intercompany balances where repayment is not foreseen are treated as part of the net investment and exchange difference are included in the Statement of Recognised Income and Expense. -25- Foreign currency translation (continued) The principal exchange rates used for the translation of results, cash flows and balance sheets into US dollars were as follows: Average Year end Year to 31 December Year to 31 December 31 December 31 December Euro 1:$ Pound Sterling 1:$ On disposal of a foreign operation, accumulated currency translation differences, together with any exchange differences on foreign currency borrowings that provide a hedge of the net investment are recognised in the income statement as part of the overall gain or loss on disposal; the cumulative currency translation differences arising prior to the transition date have been set to zero for the purposes of ascertaining the gain or loss on disposal of a foreign operation subsequent to 1 June 2004. Property, plant and equipment Items of property, plant and equipment are stated at cost less accumulated depreciation and any provisions for impairment losses. Depreciation is calculated to write off the original cost of property, plant and equipment less its estimated residual value over its expected useful lives on a straight line basis. The estimated useful lives applied in determining the charge to depreciation are as follows: Years Buildings 40 Computer Equipment 4 Office furniture and fixtures 8 Laboratory equipment 5 Motor vehicles 5 Leasehold improvements are amortised using the straight-line method over the estimated useful life of the asset or the lease term, whichever is shorter. Residual values and useful lives of property, plant and equipment are reviewed and adjusted if appropriate at each balance sheet date. Assets acquired under finance leases are depreciated over the shorter of their useful economic life and the lease term. On disposal of property, plant and equipment the cost and related accumulated depreciation and impairments are removed from the financial statements and the net amount, less any proceeds, is taken to the income statement. The carrying amounts of the Group’s property, plant and equipment are reviewed at each balance sheet date to determine whether there is any indication of impairment. Where such an indicator exists an impairment review is carried out. An impairment loss is recognised whenever the carrying amount of an asset or its cash generation unit exceeds its recoverable amount. Impairment losses are recognised in the income statement unless the asset is recorded at a revalued amount in which case it is firstly dealt with through the revaluation reserve with any residual amount being transferred to the income statement. Subsequent costs are included in an asset’s carrying amount or recognised as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Group and the cost of the replaced item can be measured reliably. All other repair and maintenance costs are charged to the income statement during the financial period in which they are incurred. Leased Assets – as lessee Finance leases, which transfer to the Group substantially all the risks and benefits of ownership of the leased asset, are capitalised at the inception of the lease at the fair value of the leased asset or if lower the present value of the minimum lease payments. The corresponding liability to the lessor is included in the balance sheet as a finance lease obligation. Lease payments are apportioned between the finance charges and reduction of the lease obligation so as to achieve a constant rate of interest on the remaining balance of the liability. Finance charges are charged to the income statement as part of finance costs. Capitalised leased assets are depreciated over the shorter of the estimated useful life of the asset or the lease term. Leases where the lessor retains substantially all the risks and benefits of ownership of the assets are classified as operating leases. Operating lease payments are recognised as an expense in the income statement on a straight line basis over the lease term. Lease incentives are recognised over the term of the lease as an integral part of the total lease expense. Investments in subsidiaries - company Investments in subsidiary undertakings are stated at cost less provision for impairment in the Company’s balance sheet. Loans to subsidiary undertakings are initially recorded at fair value in the Company balance sheet and subsequently at amortised cost using an effective interest rate methodology. Business combinations The cost of a business combination is measured as the aggregate of the fair values at the date of exchange of assets given, liabilities incurred or assumed and equity instruments issued in exchange for control together with any directly attributable costs. Where a business combination agreement provides for an adjustment to the cost of the combination contingent on future events, the amount of the estimated adjustment is included in the cost at the acquisition date if the adjustment can be reliably measured. Any changes to this estimate in subsequent periods are reflected in goodwill. The assets, liabilities and contingent liabilities of businesses acquired are measured at their fair values at the date of acquisition. In the case of a business combination which is completed in stages, the fair values of the identifiable assets, liabilities and contingent liabilities are determined at the date of each exchange transaction. When the initial accounting for a business combination is determined provisionally, any subsequent adjustments to the provisional values allocated to the identifiable assets, liabilities and contingent liabilities are made within twelve months of the acquisition date and presented as adjustments to the original acquisition accounting. The interest of minority shareholders is stated at the minority’s proportion of the fair values of the assets and liabilities recognised, excluding goodwill, together with the share of income and expenses attributable to the interests they hold. Subsequently, any losses applicable to the minority interest in excess of the minority interest are allocated against the interests of the parent. Goodwill Goodwill represents the excess of the cost of acquisition over the fair value of the Group’s share of net identifiable assets of the acquired subsidiary at the date of acquisition. Goodwill on the acquisition of subsidiaries is included in ‘intangible assets – goodwill and other’. At the acquisition date, any goodwill acquired is allocated to each of the cash-generating units expected to benefit from the combination’s synergies. Impairment is determined by assessing the recoverable amount of the cash-generating unit to which the goodwill relates. Where goodwill forms part of a cash-generating unit and part of the operation within that unit is disposed of, the goodwill associated with the operation disposed of is included in the carrying amount of the operation when determining the gain or loss on disposal of the operation. Goodwill disposed of in this circumstance is measured on the basis of the relative values of the operation disposed of and the proportion of the cash-generating unit retained. -26- Goodwill (continued) Following initial recognition, goodwill is measured at cost less any accumulated impairment losses. Goodwill relating to acquisitions post 1 June 2001 and the deemed cost of goodwill carried in the balance sheet at 1 June 2001 is not amortised. Goodwill is reviewed for impairment annually or more frequently if events or changes in circumstances indicate that the carrying value may be impaired. Impairment of non financial assets The carrying amounts of the Group’s assets, other than deferred tax assets, are reviewed at each balance sheet date to determine whether there is any indication of impairment. If any such indication exists, the asset’s recoverable amount is estimated. An estimate of the recoverable amount of goodwill is carried out at each balance sheet date. An impairment loss is recognised in the income statement whenever the carrying amount of an asset or its cash generating unit exceeds its recoverable amount. Impairment losses recognised in respect of cash generating units are allocated first to reduce the carrying amount of any goodwill allocated to cash generating units and then, to reduce the carrying amount of other assets in the unit on a pro rata basis. The recoverable value of assets, other than receivables carried at amortised cost and short-term receivables, is the greater of their net selling price and value in use. Value in use is assessed by discounting estimated future cash flows of the asset to their present value or discounting the estimated future cash flows of the cash generating unit where the asset does not generate independent cash flows. Estimated cash flows are discounted using a pre tax discount rate reflecting current market estimates of the time value of money and the risks specific to the asset. The recoverable amount of receivables carried at amortised cost is calculated by discounting the present value of estimated future cash flows of the asset to their present value, discounted at the original effective interest rate. Receivables with a short duration of less than six months are not discounted. Impairment losses in respect of receivables carried at amortised cost are reversed if subsequent increases in the recoverable amount of the asset can be related objectively to an event occurring after the impairment loss was recognised. Impairment losses in respect of other assets, other than goodwill, are reversed if there has been a change in the estimates used to determine recoverable amount. Impairment losses are reversed only to the extent that the carrying amount of the asset does not exceed the carrying value that would have been determined, net of depreciation or amortisation, if no impairment loss had been recognised. Impairment losses in respect of goodwill are not reversed. Intangible assets Other intangible assets are stated at cost less accumulated amortisation and impairment losses. Amortisation is charged to the income statement on a straight line basis over the estimated useful lives of intangible assets, currently estimated as follows: Years Computer software 4-8 Customer relationships 3-11 Volunteer list 6 Order backlog 3 Inventories Inventories, which comprise laboratory inventories, are stated at the lower of cost and net realisable value. Cost in the case of raw materials comprises the purchase price and attributable costs, less trade discounts. Cost in the case of work in progress and finished goods, comprises fixed labour, raw material costs and attributable overheads. Net realisable value is the estimated selling price in the ordinary course of business, less estimated costs of completion and selling expenses. Trade and other receivables Trade and other receivables, which generally have 30 to 90 day terms, are initially measured at fair value and are thereafter measured at amortised cost using the effective interest rate method less any provision for impairment. A provision for impairment of trade receivables is recognised when there is objective evidence that the Group will not be able to collect all amounts due according to the original terms of the receivables. Impairment losses, and any subsequent recovery of such losses, are recognised in the income statement within ‘other operating expenses’. Current asset investments – available for sale Financial instruments held are classified as current assets and are stated at fair value, with any resultant gain or loss recognised in the statement of recognised income and expense. The fair value of financial instruments classified as available-for-sale is their market price at the balance sheet date. Cash and cash equivalents Cash and cash equivalents include cash and highly liquid investments with initial maturities of three months or less and are stated at cost, which approximates market value. Trade payables Trade payables are recognised initially at fair value and subsequently measured at amortised cost using the effective interest rate method. Government grants Government grants received that compensate the Group for the cost of an asset are recognised in the balance sheet initially as deferred income when there is reasonable assurance that it will be received and that the Group will comply with the conditions attaching to it. Such grants are recognised in the income statement on a systematic basis over the useful economic life of the asset. Grants that compensate the Group for expenses incurred are recognised in the income statement on a systematic basis in the same periods in which the expenses are incurred provided that the Group meets all the conditions for receipt of the grant. Under grant agreements amounts received may become repayable in full or in part should certain circumstances specified within the grant agreements occur, including downsizing by the Group, disposing of the related assets, ceasing to carry on its business or the appointment of a receiver over any of its assets. The Group has not recognised any such loss contingency having assessed as remote the likelihood of these events arising. Interest bearing loans and borrowings Interest bearing borrowings are recognised initially at fair value less attributable transaction costs. Subsequent to initial recognition, interest bearing borrowings are stated at amortised cost with any difference between cost and redemption value being recognised in the income statement over the period of the borrowings on an effective interest basis. Fees paid on the establishment of loan facilities are recognised as transaction costs of the loan to the extent that it is probable that some or all of the facility will be drawn down. In this case, the fee is deferred until the draw-down occurs. Borrowings are classified as current liabilities unless the Group has an unconditional right to defer settlement of the liability for at least 12 months after the balance sheet date. Provisions A provision is recognised in the balance sheet when the Group has a present or legal or constructive obligation as a result of a past event, and it is probable that an outflow of economic benefits will be required to settle the obligation. If the effect of the time value of money is material, provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects the time value of money and, where appropriate, the risks specific to the liability. Where discounting is used, the increase in the provision due to the passage of time is recognised as a finance cost. A provision for restructuring is recognised when the Group has approved a detailed and formal restructuring plan, and the restructuring has either commenced or has been announced publicly. Future operating costs are not provided for. A provision for onerous contracts is recognised when the expected benefits to be derived by the Group from a contract are lower than the unavoidable cost of meeting its obligations under the contract. Share capital Ordinary shares are classified as equity. Incremental costs directly attributable to the issue of new share or options are shown in equity as a deduction, net of tax, from the proceeds. Where any Group company purchases the Company’s share capital (treasury shares), the consideration paid, including any directly attributable incremental costs (net of income taxes) is deducted from equity attributable to the Company’s equity holders until the shares are cancelled or reissued. Where such shares are subsequently reissued, any consideration received, net of any directly attributable incremental transaction costs and the related income tax effects, is included in equity attributable to the Company’s equity holders. Employee benefits (a) Pension and other post-employment benefits Certain companies within the Group operate defined contribution pension plans. A defined contribution plan is a pension plan under which the Group pays fixed contributions into a separate entity. The Group has no legal or constructive obligations to pay further contributions if the fund does not hold sufficient assets to pay all employees the benefits relating to employee service in the current and prior periods. Contributions to defined contribution pension plans are expensed as incurred. The Company operates a defined benefit pension plan for certain of its United Kingdom employees through a subsidiary. A defined benefit plan is a pension plan that is not a defined contribution plan. Typically defined benefit plans define the amount of pension benefit that an employee will receive on retirement, usually dependent on one or more factors such as age, years of service and compensation. Obligations for contributions to defined benefit contribution pension plans are recognised as an expense in the income statement as service is received from the relevant employees. The Group’s net obligation in respect of the defined benefit pension plan is calculated separately by estimating the amount of future benefit that employees have earned in return for their service in the current and prior periods; that benefit is discounted to determine its present value, and the fair value of plan assets deducted. The discount rate used is the yield at the balance sheet date on AA credit rated bonds that have maturity dates approximating to the terms of the Group’s obligations. The calculation is performed by a qualified actuary using the projected unit credit method. Returns on the scheme assets are recorded in the finance income line in the consolidated income statement while interest on the scheme liabilities are recorded in the finance expense line. When benefits of a plan are improved, the portion of the increased benefit relating to the past service by employees is recognised as an expense in the income statement on a straight line basis over the average period until the benefits become vested. To the extent that the benefits vest immediately, the expense is recognised immediately in the income statement. -27- Employee benefits (continued) (a) Pension and other post-employment benefits All actuarial gains and losses as at 1 June 2004, the date of transition to IFRSs, were recognised and adjusted against retained earnings. Actuarial gains and losses arising after this date are recognised immediately in the Statement of Recognised Income and Expenditure. (b) Share-based payments Share-based payments comprise options to acquire ordinary shares in the Company and restricted share units granted to the Directors and other employees of the Group based on service and non-market performance conditions such as term of employment and individual performance. The fair value of options granted is recognised as an employee expense with a corresponding increase in equity. The fair value is measured at grant date and spread over the period during which the Directors and other employees become unconditionally entitled to the options. The fair value of options granted is measured using a binomial lattice model, taking into account the terms and conditions upon which the options were granted. The total amount to be expensed is determined by reference to the fair value of the options granted, excluding the impact of any non-market service and performance vesting conditions (for example profitability, sales growth targets). Non-market vesting conditions are included in assumptions about the number of options that are expected to vest. The amount recognised as an expense is adjusted to reflect the actual number of share options that vest. Revenue recognition The Group primarily earns revenues by providing clinical research services to its customers. Clinical research services include clinical trials management, biometric activities, imaging consulting, laboratory services and contract staffing. Contracts range in duration from a number of months to several years. Clinical trials management revenue is recognised on a proportional performance method. Depending on the contractual terms, revenue is either recognised on the percentage of completion method, based on the relationship between hours incurred and the total estimated hours of the trial, or on the unit of delivery method. Biometrics revenue is recognised on a fee-for-service method on the basis of the number of units completed in a period as a percentage of the total number of contracted units. Imaging revenue is recognised on a fee-for- service basis. Consulting revenue is recognised on a fee-for-service basis as the related service is performed. Laboratory service revenue is recognised on a fee-for-service basis. Contract staffing revenue is recognised on a fee-for-service basis, over the time the related service is performed, or in the case of permanent placement, once the candidate has been placed with the client. The Company accounts for laboratory service contracts as multiple element arrangements, with contractual elements comprising laboratory kits and laboratory testing, each of which can be sold separately. Fair values for contractual elements are determined by reference to objective and reliable evidence of their fair values. Non-refundable set-up fees are allocated as additional consideration to the contractual elements based on the proportionate fair values of each of these elements. Revenues for contractual elements are recognised on the basis of the number of deliverable units completed in the period. Contracts generally contain provisions for renegotiation in the event of changes in the scope, nature, duration, volume of services or conditions of the contract. Renegotiated amounts are recognised as revenue by revision to the total contract value arising as a result of an authorised customer change order. Provisions for losses to be incurred on contracts are recognised in full in the period in which it is determined that a loss will result from performance of the contractual arrangement. The difference between the amount of revenue recognised and the amount billed on a particular contract is included in the balance sheet as unbilled revenue. Normally, amounts become billable upon the achievement of certain milestones, in accordance with pre-agreed payment schedules included in the contract or on submission of appropriate billing detail. Such cash payments are not representative of revenue earned on the contract as revenues are recognised over the period in which the specified contractual obligations are fulfilled. Amounts included in unbilled revenue are expected to be collected within one year and are included within current assets. Advance billings to customers, for which revenue has not been recognised, are recognised as payments on account within current liabilities. -28- Revenue recognition (continued) In the event of contract termination, if the value of work performed and recognised as revenue is greater than aggregate milestone billings at the date of termination, cancellation clauses ensure that the Company is paid for all work performed to the termination date. Reimbursable expenses Reimbursable expenses comprise investigator payments and certain other costs which are reimbursed by clients under terms specific to each contract and are deducted from gross revenue in arriving at revenue. Investigator payments are accrued based on patient enrolment over the life of the contract. Investigator payments are made based on predetermined contractual arrangements, which may differ from the accrual of the expense. Direct costs Direct costs consist of compensation and associated employee benefits for project-related employees and other direct project related costs. Research and development credits Research and development credits that are provided under the income tax law of the jurisdictions in which the Group operates generally are recognised as a reduction of income tax expense. However, certain tax jurisdictions provide refundable credits that are not dependent on the Group’s ongoing tax status or tax position. In these circumstances the benefit of these credits is not recorded as a reduction to income tax expense, but rather as a reduction of the operating expenditure to which the credits relate. Financing expense Financing expense comprises interest payable on borrowings calculated using the effective interest rate method, finance charges on finance leases, foreign exchange gains and losses, and gains and losses on hedging instruments that are recognised in the income statement. Financing income Interest income is recognised in the income statement as it accrues, using the effective interest rate method and includes interest receivable on funds invested. Income tax The tax expense in the income statement represents the sum of the tax currently payable and deferred tax. Tax currently payable is based on taxable profit for the year. Taxable profit differs from net profit as reported in the income statement because it excludes items of income or expense that are taxable or deductible in other years and it further excludes items that are not taxable or deductible. The Group’s liability for current tax is calculated using rates that have been enacted or substantially enacted at the balance sheet date. Tax is recognised in the income statement except to the extent that it relates to items recognised directly in equity. Deferred income tax is provided, using the liability method, on all differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes except those arising from non-deductible goodwill or on initial recognition of an asset or liability which affects neither accounting nor taxable profit. Deferred tax assets and liabilities are measured at the tax rates that are expected to apply in the year when the asset is expected to be realised or the liability to be settled. -29- Income tax (continued) Deferred tax assets are recognised for all deductible differences, carry forward of unused tax credits and unused tax losses, to the extent that it is probable that taxable profit will be available against which the deductible temporary differences and the carry forward of unused tax credits and unused tax losses can be utilised. The carrying amount of deferred tax assets is reviewed at each balance sheet date and reduced to the extent that it is no longer probable that sufficient taxable profit would be available to allow all or part of the deferred income tax asset to be utilised. Earnings per ordinary share Basic earnings per share is computed by dividing the net profit for the financial period attributable to ordinary shareholders of the Company by the weighted average number of ordinary shares in issue that ranked for dividend during the financial period. Diluted earnings per share is computed by dividing the profit for the financial period attributable to ordinary shareholders of the Company by the weighted average number of ordinary shares in issue after adjusting for the effects of all potential dilutive ordinary shares that were outstanding during the financial period. Segment reporting An operating segment is a component of the Group that engages in business activities from which it may earn revenues and incur expenses, including revenues and expenses that relate to transactions with any of the Group’s other components. As of 1 January 2009 the Group determines and presents operating segments based on the information that internally is provided to the Chief Executive Officer (CEO) and Chief Financial Officer (CFO), who together are considered the Group’s chief operating decision maker. This change in accounting policy is due to the adoption of IFRS 8 Operating Segments. An operating segment’s operating results are reviewed regularly by the CEO and CFO to make decisions about resources to be allocated to the segment and assess its performance, and for which discrete financial information is available. Segment results that are reported to the CEO and CFO include items directly attributable to a segment as well as those that can be allocated on a reasonable basis. Segment capital expenditure is the total cost incurred during the period to acquire property, plant and equipment, and intangible assets other than goodwill. -30- Consolidated Income Statement for the year ended 31 December 2009 Note Year ended 31 December $’000 Year ended 31 December $’000 Gross revenue 1,258,227 1,209,451 Reimbursable expenses ) ) Revenue 1 887,612 865,248 Direct costs ) ) Other operating expenses ) ) One-time net charges 7 ) - Operating profit 108,189 85,575 Financing income 3 1,492 4,004 Financing expense 4 ) ) Profit before taxation 2 103,919 84,620 Income tax expense 5 ) ) Profit for the year 92,708 64,676 Attributable to: Equity holders of the Company 24 92,708 64,483 Minority interest - 193 Profit for the year 92,708 64,676 Earnings per ordinary share Basic 6 1.58 1.11 Diluted 6 1.54 1.06 On behalf of the Board Thomas Lynch Peter Gray Director Director -31- Consolidated Statement of Recognised Income and Expense for the year ended 31 December 2009 Note Year ended 31 December $’000 Year ended 31 December $’000 Items of income and expense recognised directly in equity Currency translation differences 24 10,048 ) Deferred tax movement on unexercised options 5 611 ) Tax benefit excess on exercised options 487 4,060 Actuarial loss recognised on defined benefit pension scheme 9 ) ) Net income/(loss) recognised directly in equity 10,527 ) Profit for the financial year 92,708 64,676 Total recognised income and expense for the year 103,235 40,894 Attributable to: Equity holders of the Company 103,235 40,701 Minority interests - 193 Total recognised income and expense for the year 103,235 40,894 On behalf of the Board Thomas Lynch Peter Gray Director Director -32- Consolidated Statement of Financial Position as at 31 December 2009 Note 31 December $’000 31 December $’000 ASSETS Non-current assets Property, plant and equipment 11 152,825 150,162 Intangible assets – goodwill and other 12 222,999 215,141 Other non-current assets 14 7,837 6,482 Deferred tax assets 5 7,556 10,223 Total non-current assets 391,217 382,008 Current assets Inventories 15 3,559 3,357 Accounts receivable 16 191,924 210,535 Unbilled revenue 92,080 141,727 Other current assets 17 24,828 27,868 Current taxes receivable 15,110 10,616 Current asset investments 18 49,227 42,726 Cash and cash equivalents 19 144,801 58,378 Total current assets 521,529 495,207 Total assets 912,746 877,215 EQUITY Share capital 23 4,965 4,921 Share premium 142,518 138,227 Options reserve 31,017 28,123 Other reserves 7,422 7,422 Foreign currency translation reserve 11,328 1,280 Retained earnings 392,531 294,153 Total equity attributable to equity holders 24 589,781 474,126 LIABILITIES Non-current liabilities Deferred government grants and other liabilities 20 4,594 3,266 Bank credit lines and loan facilities 22 - 65,186 Deferred tax liabilities 5 955 6,144 Total non-current liabilities 5,549 74,596 Current liabilities Accounts payable 12,123 17,505 Payments on account 165,198 121,935 Accrued and other liabilities 20 118,963 129,801 Bank credit lines and loan facilities 22 - 40,193 Current tax payable 21,132 19,059 Total current liabilities 317,416 328,493 Total liabilities 322,965 403,089 Total equity and liabilities 912,746 877,215 On behalf of the Board Thomas Lynch Peter Gray Director Director -33- Consolidated Statement of Changes in Equity for the year ended 31 December 2009 Number of shares Share Capital $’000 Share Premium $’000 Options Reserve $’000 Other Reserves $’000 Currency Reserve $’000 Retained Earnings $’000 Total $’000 Minority Interest $’000 Total $’000 Balance at 1 January 2009 - Total comprehensive income for the year: Profit for the year - Other Comprehensive Income: Deferred tax movement on unexercised options - Tax benefit excess on exercise of options - Foreign currency translation - Employee benefits - ) ) - ) Total other comprehensive income - ) 10,527 - 10,527 Total comprehensive income for the year 1,098 92,089 103,235 - 103,235 Transactions with owners, recorded directly in equity Share-based payment - - - 8,085 - - - 8,085 - 8,085 Exercise of share options 44 4,375 - 4,419 - 4,419 Share issue costs - - ) - ) - ) Transfer of exercised and expired share–based awards - - - ) - Total contributions by and distributions to owners 489,370 44 4,291 1,796 - - 6,289 12,420 - 12,420 Total transactions with owners 489,370 44 4,291 1,796 - - 6,289 12,420 - 12,420 Balance at 31 December 2009 4,965 142,518 31,017 7,422 11,328 392,531 589,781 - 589,781 -34- Consolidated Statement of Changes in Equity for the year ended 31 December 2008 Number of shares Share Capital $’000 Share Premium $’000 Options Reserve $’000 Other Reserves $’000 Currency Reserve $’000 Retained Earnings $’000 Total $’000 Minority Interest $’000 Total $’000 Balance at 1 January 2008 Total comprehensive income for the year: Profit for the year - 64,483 64,483 193 64,676 Other Comprehensive Income: Deferred tax movement on unexercised options - - - ) - - ) - ) Tax benefit excess on exercise of options - Foreign currency translation - ) - ) - ) Employee benefits - ) ) - ) Foreign exchange on long term loans settled - 9,590 - 9,590 - 9,590 Total other comprehensive income - - - ) - ) ) ) - ) Total comprehensive income for the year - - - ) - ) 63,528 40,701 193 40,894 Transactions with owners, recorded directly in equity Share-based payment - - - 8,652 - - - 8,652 - 8,652 Exercise of share options pre bonus issue 382,118 35 7,188 - 7,223 - 7,223 Bonus issue 29,217,362 2,752 ) - Exercise of share options post bonus issue 83,471 7 1,286 - 1,293 - 1,293 Share issue costs - - ) - ) - ) Transfer of exercised and expired share–based awards - - - ) - - 9,065 - - - Minority Interest acquired - ) ) Total contributions by and distributions to owners 29,682,951 2,794 5,584 ) - - 9,065 17,030 ) 15,528 Total transactions with owners 29,682,951 2,794 5,584 ) - - 9,065 17,030 ) 15,528 Balance at 31 December 2008 58,518,195 4,921 138,227 28,123 7,422 1,280 294,153 474,126 - 474,126 Further details of the reserves above are set up in note 24 -35- Consolidated Statement of Cash Flows for the year ended 31 December 2009 Year ended 31 December $’000 Year ended 31 December $’000 Profit for the financial year 92,708 64,676 Adjustments to reconcile profit for the financial year to net cash generated from operating activities Loss on disposal of property, plant and equipment 264 256 Depreciation 22,492 19,833 Amortisation of intangible assets 10,167 7,895 Amortisation of grants ) ) Stock compensation expense 8,085 8,652 Finance income ) ) Foreign exchange adjustment on long term loans settled - 10,977 Finance expense 5,762 4,959 Defined benefit pension costs 182 ) Income tax expense 11,211 19,944 Operating cash inflow before changes in working capital 149,230 132,625 Decrease/(increase) in accounts receivable 25,804 ) Decrease in unbilled revenue 47,898 2,168 Decrease/(increase) in other current assets 4,264 ) Increase in other non current assets ) ) (Decrease)/increase in accounts payable ) 3,150 Increase in inventory ) ) Increase in payments on account 43,474 26,404 Increase in accrued and other liabilities 10,639 43,899 Increase in non current other liabilities 1,261 17 Cash provided by operations 275,824 104,790 Income taxes paid ) ) Employer contribution defined benefit pension scheme ) ) Interest received 930 2,909 Interest paid ) ) Net cash inflow from operating activities 255,070 81,282 Investing activities Purchase of property, plant and equipment ) ) Purchase of intangible assets ) ) Purchase of subsidiary undertakings and acquisition costs ) ) Cash acquired with subsidiary undertakings 32 549 Sale of current asset investments 17,544 14,026 Purchase of current asset investments ) ) Grant received 501 400 Net cash used in investing activities ) ) Financing activities Drawdown of bank loan facilities 17,400 58,925 Repayment of credit lines and facilities ) ) Tax benefit from the exercise of share options 487 4,060 Proceeds from exercise of share options 4,419 8,516 Share issuance costs ) ) Repayment of lease liabilities ) ) Net cash (used in)/provided by financing activities ) 22,337 Net increase/(decrease) in cash and cash equivalents 84,320 ) Effect of exchange rate changes 2,103 ) Cash and cash equivalents at start of year 58,378 76,881 Cash and cash equivalents at end of year 144,801 58,378 -36- Company Statement of Financial Position as at 31 December 2009 Note 31 December $’000 31 December $’000 ASSETS Non-current assets Property, plant and equipment 30(a) 1,781 1,927 Intangible assets 30(b) 183 45 Investment in subsidiaries 30(c) 351,190 335,440 Deferred tax asset 30(d) 1,333 1,676 Total non-current assets 354,487 339,088 Current assets Other current assets 30(e) 3,304 3,819 Current taxes receivable - 210 Amounts due from subsidiary undertakings - 96,399 Cash and cash equivalents 1,031 444 Total current assets 4,335 100,872 Total assets 358,822 439,960 EQUITY Share capital 4,965 4,921 Share premium 142,518 138,227 Options reserve 29,919 28,123 Other reserves 6,071 6,071 Functional currency translation reserve 32,521 33,924 Retained earnings 116,509 112,646 Attributable to equity holders 332,503 323,912 Total equity 332,503 323,912 LIABILITIES Non-current liabilities Bank credit lines and loan facilities 22 - 65,186 Total non-current liabilities - 65,186 Current liabilities Accounts payable 305 684 Accrued and other liabilities 30(f) 9,587 9,619 Amounts due to subsidiary undertakings 16,406 - Bank credit lines and loan facilities 22 - 40,193 Current taxes payable 21 366 Total current liabilities 26,319 50,862 Total liabilities 26,319 116,048 Total equity and liabilities 358,822 439,960 On behalf of the Board Thomas Lynch Peter Gray Director Director -37- Company Statement of Changes in Equity for the year ended 31 December 2009 Number of shares Share Capital $’000 Share Premium $’000 Options Reserve $’000 Other Reserves $’000 Currency Reserve $’000 Retained Earnings $’000 Total Equity $’000 Balance at 1 January 2009 Total comprehensive loss for the year: Loss for the year - ) ) Other comprehensive loss Foreign currency translation - ) - ) Total other comprehensive income - ) - ) Total comprehensive income for the year - ) ) ) Transactions with owners, recorded directly in equity Share-based payment - - - 8,085 - - - 8,085 Exercise of share options 489,370 44 4,375 - 4,419 Share issue costs - - ) - ) Transfer of exercised and expired share–based awards - - - ) - - 6,289 - Total contributions by and distributions to owners 489,370 44 4,291 1,796 - - 6,289 12,420 Total transactions with owners 489,370 44 4,291 1,796 - - 6,289 12,420 Balance at 31 December 2009 4,965 142,518 29,919 6,071 32,521 116,509 332,503 As permitted by Section 148(8) of the Companies Act 1963, the Company has not presented its own income statement. The loss for the financial year retained by the Company amounted to $2,426,000 (2008: Profit of $55,187,000). -38- Company Statement of Changes in Equity for the year ended 31 December 2008 Number of shares Share Capital $’000 Share Premium $’000 Options Reserve $’000 Other Reserves $’000 Currency Reserve $’000 Retained Earnings $’000 Total Equity $’000 Balance at 1 January 2008 Total comprehensive income for the year: Profit for the year - 55,187 55,187 Other comprehensive income Tax benefits on exercise of options - - - ) - - - ) Foreign currency translation - 17,872 - 17,872 Total other comprehensive income - - - ) - 17,872 - 13,061 Total comprehensive income for the year - - - ) - 17,872 55,187 68,248 Transactions with owners, recorded directly in equity Share-based payment - - - 8,652 - - - 8,652 Exercise of share options pre bonus issue 382,118 35 7,188 - 7,223 Bonus issue 29,217,362 2,752 ) - Exercise of share options post bonus issue 83,471 7 1,286 1,293 Share issue costs - - ) - ) Transfer of exercised and expired share–based awards - - - ) - - - ) Release of capital reserve - ) - 1,351 - Total contributions by and distributions to owners 29,682,951 2,794 5,584 ) ) - 1,351 7,965 Total transactions with owners 29,682,951 2,794 5,584 ) ) - 1,351 7,965 Balance at 31 December 2008 As permitted by section 148(8) of the Companies Act 1963, the Company has not presented its own income statement. The profit for the financial year retained by the Company amounted to $55,187,000 (2007: $2,964,000). -39- Company Statement of Cash Flows for the year ended 31 December 2009 Year ended 31 December $’000 Year ended 31 December $’000 (Loss)/profit for the financial year ) 55,187 Adjustments to reconcile (loss)/profit for the financial year to net cash provided by operating activities: Loss on disposal of fixed asset 14 - Depreciation 526 495 Amortisation of intangible assets 25 18 Stock compensation expense 941 779 Interest on intercompany loans ) ) Dividend received from subsidiary undertaking - ) Finance expense 3,373 4,097 Income tax expense 795 850 Operating cash inflow before changes in working capital 699 3,038 Decrease/(increase) in other current assets 699 ) (Decrease)/increase in accounts payable and accrued and other liabilities ) 5,071 Increase/(decrease) in income taxes payable 238 ) Cash (used in)/provided by operations ) 7,582 Interest paid ) ) Income taxes paid ) ) Net cash (outflow)/inflow from operating activities ) 5,640 Investing activities Purchase of computer software ) ) Purchase of property, plant and equipment ) ) Net cash used by investing activities ) ) Financing activities Drawdown of bank credit lines and loan facilities 17,400 58,925 Repayment of bank credit lines and loan facilities ) ) Increase/(decrease) in amounts due to/from subsidiary undertakings 110,914 93,687 Dividends received from subsidiary undertaking - 56,500 Purchase of shares in subsidiary undertaking - ) Proceeds from exercise of share options 4,419 8,516 Share issuance costs ) ) Net cash provided by/(used in) financing activities 5,680 ) Net increase in cash and cash equivalents 507 411 Effect of exchange rate changes 80 ) Cash and cash equivalents at start of year 444 312 Cash and cash equivalents at end of year 1,031 444 -40- Notes to Consolidated and Company Financial Statements 1. Segmental information As of 1 January 2009 the Group determines and presents operating segments based on the information that internally is provided to the Chief Executive Officer (CEO) and Chief Financial Officer (CFO), who together are considered the Group’s chief operating decision maker. This change in accounting policy is due to the adoption of IFRS 8 Operating Segments. The Company’s primary listing for its shares is the NASDAQ market in the United States. Consequently, information reviewed by the chief operating decision maker is prepared in accordance with US generally accepted accounting principles (“US GAAP”). Reconciliations of the Group’s profit for the financial year and shareholders equity from US GAAP to IFRS are set out on pages 103 to 105 of this report. Operating segments were previously determined and presented in accordance with IAS 14 Segment Reporting. Historically, the Group organised, operated and assessed its business in two segments, the clinical research segment and the central laboratory segment. The central laboratory segment results were based on the results of the central laboratory in New York, USA, together with laboratory services based in Ireland, India and Singapore. For the years ended 31 December 2007 and 31 December 2008, the central laboratory division did not reach the thresholds of revenue, operating profit and total assets set forth in IFRS 8 as a requirement for being reported as a separate segment; however, it continued to be reported as such. Management have determined that its clinical research and central laboratory businesses operate in the same clinical research market, have a similar customer profile, are subject to the same regulatory environment, support the development of new clinical therapies and are so economically similar, reporting their results on an aggregated basis would be more useful to users of the Company’s financial statements. Accordingly, in the 2008 comparatives included herein, the results of the former central laboratory segment have been consolidated and reclassified into the clinical research segment. The new accounting policy in respect of segment operating disclosures is presented on page 30. Comparative segment information has been re-presented in conformity with the transitional requirements of IFRS 8. Since the change in accounting policy only impacts presentation and disclosure aspects, there is no impact on earnings per share. Information on the Clinical Research division is set out below: Clinical Research: (US GAAP) Year ended 31 December US$’000 (US GAAP) Year ended 31 December US$’000 External revenue 887,612 865,248 Income from operations before depreciation & amortisation and one-time net charges Depreciation and amortisation ) ) One-time net charges ) - Income from operations 107,452 99,504 Interest income 752 2,881 Interest expense ) ) Income before provision for income taxes 104,674 98,280 Provision for income taxes ) ) Non-controlling interests - ) Net income 94,299 78,120 -41- 1. Segmental information (continued) (US GAAP) 31 December US$’000 (US GAAP) 31 December US$’000 Segment assets: Clinical research 908,398 867,285 Segment Liabilities: Clinical research 336,152 410,919 Capital expenditure: Clinical research 34,814 72,124 Geographical segment information As stated above segment information was previously determined and presented in accordance with IAS 14 Segment Reporting. As of 1 January 2009 the Group determines and presents segment information, including geographic segment information, in accordance with IFRS 8 Operating Segments. Comparative segment information has been re-presented in conformity with the transitional requirements of IFRS 8. Year ended 31 December US$’000 Year ended 31 December US$’000 External revenue Europe 402,722 413,664 United States 408,561 379,140 Rest of World 76,329 72,444 887,612 865,248 Non-current assets Europe 198,015 189,938 United States 178,972 182,336 Rest of World 14,230 9,734 391,217 382,008 -42- Major customers No one client accounted for more than 10% of revenue during the years ended 31 December 2009 and 31 December 2008. 2. Profit before taxation Profit before taxation is stated after charging the following: Year ended 31 December $’000 Year ended 31 December $’000 Auditors’ remuneration: Audit fees (1) 1,735 1,835 Audit related fees (2) 24 403 Tax fees (3) 928 1,171 Total fees 2,687 3,409 Directors’ emoluments Fees 364 266 Other emoluments and benefits in kind 3,991 2,888 Pension contributions 718 147 Stock compensation expense 719 418 Total Directors’ emoluments 5,792 3,719 Amortisation of intangible assets 10,167 7,895 Depreciation of property, plant and equipment 22,492 19,833 Operating lease rentals: Premises 36,206 35,855 Motor vehicles 6,935 7,424 Plant and equipment 2,025 2,359 (1)Audit fees include annual audit fees for ICON plc and subsidiaries. (2)Audit related fees principally consist of fees for financial due diligence services and fees for audit of financial statements of employee benefit plans. (3)Tax fees are for tax compliance and tax consultation services. For additional information regarding Directors’ shareholdings, share options and compensation, please refer to the Report on Directors’ Remuneration and note 8 – Payroll and related benefits. -43- 3. Finance income Year ended 31 December $’000 Year ended 31 December $’000 Finance income: Interest receivable 752 2,881 Foreign exchange gain on bank loans - 60 Defined benefit pension – expected return on plan assets 740 1,063 1,492 4,004 All of the above relates to items not at fair value through profit and loss. 4. Finance expense Year ended 31 December $’000 Year ended 31 December $’000 Finance expense: Foreign exchange loss on bank loans 1,559 - Interest on bank overdraft and credit facilities 3,460 4,078 Finance lease interest 70 27 Defined benefit pension-interest cost 673 854 5,762 4,959 All of the above relates to items not at fair value through profit and loss -44- 5. Income tax expense The components of the current and deferred tax expense for the years ended 31 December 2009 and 2008 were as follows: Year ended 31 December $’000 Year ended 31 December $’000 Current tax expense: Current year 12,969 16,245 Under/(over) provided in prior years 758 ) 13,727 15,816 Deferred tax (credit)/charge: Origination and reversal of temporary differences ) 3,787 (Under)/over provided in prior years ) 341 Total income tax expense in the income statement 11,211 19,944 -45- 5. Income tax expense (continued) The total tax expense of $11.2 million and $19.9 million for the years ended 31 December 2009 and 31 December 2008 respectively, reflects tax at standard rates on taxable profits in the jurisdictions in which ICON operates, foreign withholding tax and the availability of tax losses. The deferred tax credit of $2.5 million for the year ended 31 December 2009 and the deferred tax charge of $4.1 million for the year ended 31 December 2008, relate to deferred tax arising in respect of net operating losses and temporary differences in capital items, certain goodwill and the timing of the deduction of share option schemes for tax purposes. No deferred tax asset has been recognised on the defined benefit pension scheme. A reconciliation of the expected tax expense, computed by applying the standard Irish tax rate to income before tax to the actual tax expense, is as follows: Year ended 31 December $’000 Year ended 31 December $’000 Profit before tax 103,919 84,620 Irish standard tax rate % % Taxes at Irish standard tax rate 12,990 10,578 Reversal of prior year under provision in respect of current foreign taxes ) ) Foreign and other income taxed at higher rates 10,249 6,933 Non deductible expenses 65 520 Other 81 507 Losses for which no benefit has been recognised 4,027 1,494 Research and development tax incentives ) - Tax expense on profit for the year 11,211 19,944 -46- 5. Income tax expense (continued) The net deferred tax asset at 31 December 2009 and 31 December 2008 was as follows: 31 December $’000 31 December $’000 Deferred taxation liabilities: Property, plant and equipment 5,873 5,667 Goodwill and related assets 5,492 5,112 Other intangible assets 1,312 1,219 Other 750 1,008 Accruals to cash method adjustment 12 546 Total deferred taxation liabilities 13,439 13,552 Less: offset against deferred tax assets ) ) Deferred tax liability disclosed on balance sheet 955 6,144 Deferred taxation assets: Net operating losses carried forward 2,133 3,690 Accrued expenses and payments on account 9,296 6,746 Property, plant and equipment 353 260 Deferred compensation 947 737 Stock compensation expense 7,072 6,177 Other 239 21 Total deferred taxation assets 20,040 17,631 Less: offset against deferred tax liabilities ) ) Deferred tax asset disclosed on balance sheet 7,556 10,223 Net deferred taxation asset 6,601 4,079 -47- 5. Income tax expense (continued) The movement in temporary differences during the year ended 31 December 2009 and 2008 was as follows: Balance 1 January $’000 Acquired $’000 Recognised in Income $’000 Recognised in Equity $’000 Balance 31 December $’000 Deferred taxation liabilities: Property, plant and equipment 5,667 - 206 - 5,873 Goodwill on acquisition 5,112 718 ) - 5,492 Accruals to cash method adjustment 546 - ) (7 ) 12 Other intangible assets 1,219 - 93 - 1,312 Other 1,008 - ) - 750 Total deferred taxation liabilities 13,552 718 ) (7 ) 13,439 Deferred taxation assets: Net operating loss carry forwards 3,690 - ) 35 2,133 Accrued expenses and payments on account 6,746 - 2,482 68 9,296 Property, plant and equipment 260 - 93 - 353 Deferred compensation 737 - 210 - 947 Stock compensation expense 6,177 - 285 611 7,073 Other 21 - 214 3 238 Total deferred taxation assets 17,631 - 1,692 717 20,040 Net deferred taxation asset 4,079 ) 2,516 724 6,601 -48- Balance 1 January $’000 Acquired $’000 Recognised in Income $’000 Recognised in Equity $’000 Balance 31 December $’000 Deferred taxation liabilities: Property, plant and equipment 1,253 - 4,382 32 5,667 Goodwill on acquisition 4,274 - 827 11 5,112 Accruals to cash method adjustment 352 - 194 - 546 Other intangible assets 439 922 ) 75 1,219 Other 46 - 962 - 1,008 Total deferred taxation liabilities 6,364 922 6,148 118 13,552 Deferred taxation assets: Net operating loss carry forwards 1,974 - 1,716 - 3,690 Accrued expenses and payments on account 6,007 - 843 ) 6,746 Property, plant and equipment 614 - ) ) 260 Deferred compensation 471 - 266 - 737 Stock compensation expense 15,542 - ) ) 6,177 Other - - 21 - 21 Total deferred taxation assets 24,608 - 2,020 ) 17,631 Net deferred taxation asset 18,244 ) ) ) 4,079 -49- 5. Income tax expense (continued) Unrecognised deferred tax assets At 31 December 2009, non-US subsidiaries had operating loss carry-forwards for income tax purposes that may be carried forward indefinitely, available to offset against future taxable income, if any, of approximately $34.8 million (31December 2008: $21.5 million). At 31 December 2009, ICON Laboratory Inc., a U.S. subsidiary, had U.S. Federal and State net operating loss carry forwards of approximately U.S.$6.7 million and U.S.$5.3 million, respectively (31 December 2008: approximately $8.6 million and $6.9 million). These net operating losses are available for offset against future taxable income and expire between 2010 and 2029. Of the U.S. $6.7 million U.S. Federal and U.S. $5.3 million State net operating losses, approximately U.S.$5.5 million and U.S.$4.0 millionare currently available for offset against future U.S. Federal and State taxable income respectively. The subsidiary’s ability to use the remaining U.S. Federal and State net operating loss (“NOL”) carry forwards of U.S.$1.2 million and U.S.$1.2 million respectively is limited to U.S. $113,000per year due to the subsidiary experiencing a change of ownership in 2000, as defined by Section 382 of the Internal Revenue Code of 1986, as amended. Certain of the deferred tax assets relating to net operating losses have not been recognised to the extent that it is considered unlikely that a benefit will be received in the future. In total, the Group has unrecognised deferred tax assets at 31 December 2009 of $10.4 million and $5.9 million at 31December 2008. The Company has not recognised the remaining deferred tax assets because it believes that it is more likely than not that the losses and other deferred tax assets will not be utilised given their history of operating losses. Unrecognised deferred tax liabilities At 31 December 2009 and 31 December 2008 respectively, there were no recognised or unrecognised deferred tax liabilities for taxes that would be payable on the unremitted earnings of certain of the Group’s subsidiaries. The Group is able to control the timing of the reversal of the temporary differences of its subsidiaries and it is probable that these temporary differences will not reverse in the foreseeable future. 6. Earnings per share The following table sets forth the computation for basic and diluted net earnings per share for the year ended 31 December 2009: 31 December $’000 31 December $’000 Numerator computations Basic and diluted earnings per share Profit for the financial year 92,708 64,676 Profit attributable to minority interest - ) Profit attributable to equity holders 92,708 64,483 -50- 6. Earnings per share (continued) 31 December 31 December Number of Shares Denominator computations Weighted average number of ordinary shares outstanding - basic 58,636,878 58,245,240 Effect of dilutive potential ordinary shares 1,540,702 2,573,720 Weighted average number of ordinary shares outstanding - diluted 60,177,580 60,818,960 31 December $ 31 December $ Earnings per Share Basic earnings per ordinary share 1.58 1.11 Diluted earnings per ordinary share 1.54 1.06 The Company had 3,060,584 anti-dilutive shares in issue at 31 December 2009 (31 December 2008: 1,219,170). 7. One-time net charges One-time net charges recognised during the year ended 31 December 2009 comprise: 31 December $’000 31 December $’000 Restructuring charge 13,301 - Research and development incentives ) - Net Charge 8,808 - Restructuring Charge In response to the globalisation of clinical studies and its attendant impact on resources in existing and emerging markets, the Company conducted a review of its existing infrastructure during the three months ended 30 June 2009 to better align its resources with the needs of its clients. On conclusion, a program of restructuring activities was initiated which resulted in resource rationalisations in certain more mature markets in which the Company operates and the recognition of an initial restructuring charge of $13.4 million. It is anticipated that activities associated with the restructuring program will be completed during the year ended 31 December 2010. -51- 7. One-time net charges (continued) Restructuring costs recognised during the year ended 31 December 2009 were as follows: Workforce Reductions $’000 Office Consolidations $’000 Total $’000 Initial provision recognised 4,886 8,548 13,434 Amounts released - ) ) Net provision recognised 4,886 8,415 13,301 Cash payments ) ) ) Property, plant and equipment write-off - ) ) Closing provision 494 2,902 3,396 Research and Development Incentives During the year ended 31 December 2009, the Group received research and development incentives in certain European Union jurisdictions in which it operates. Income of $4.5 million has been recognised within one-time net charges for the year ended 31 December 2009, in respect of these incentives. 8. Payroll and related benefits The aggregate payroll costs of employees of the Group for the year ended 31 December 2009 was as follows: Year ended 31 December $’000 Year ended 31 December $’000 Wages and salaries 462,630 455,557 Social welfare costs 63,724 57,599 Pension costs for defined contribution pension schemes 19,430 14,871 Pension costs for defined benefit pension schemes 217 ) Share-based payment* 8,085 8,652 Total charge to income 554,086 536,036 Actuarial losses recognised on defined benefit pension scheme 619 955 Total payroll and related benefit costs 554,705 536,991 * IFRS 2 Share- Based Payments requires that the fair value of options is calculated and amortised over the vesting period of the related option. A compensation expense of $8.1 million was recognised in respect of the year ended 31 December 2009. The compensation expense for the year ended 31 December 2008 was $8.7 million. -52- 8. Payroll and related benefits (continued) The average number of employees, including Executive Directors, employed by the Group for the year ended 31 December 2009 was as follows: Year ended 31 December Year ended 31 December Marketing 205 163 Administration 1,243 1,127 Clinical research processing 5,207 4,871 Laboratory 397 391 Total 7,052 6,552 Directors’ remuneration Information in relation to the Directors’ shareholdings and share options is included in the Report on Directors’ Remuneration on pages 17 to 20. Dr. John Climax, one of the Company’s co-founders, served as Chairman of the Board of the Company from November 2002 to December 2009. He also served as Chief Executive Officer of the Company from June 1990 to October 2002 and as an Executive Director from June 1990 to December 2009. On 31 December 2009, Dr. Climax retired as Chairman of the Board of the Company and his service agreement with the Company (the “Dr. Climax Service Agreement”) ended. Since January 2010, he has held a position as a non-Executive-Director of the Company. The Dr. Climax Service Agreement provided for a bonus, a pension contribution, a twelve month notice period, two company cars and medical insurance cover for himself and his dependants. At 30 April 2010, Dr. Climax held 126,000 ordinary share options at exercise prices ranging from $7.00 to $35.33 per share. The arrangements relating to Dr. Climax’s retirement were set out in an agreement entered into between the Company and Dr. Climax in December 2009 (the “December Agreement”). Pursuant to the December Agreement, Dr. Climax received, having regard to the Dr. Climax Service Agreement (which terminated pursuant to the December agreement), a payment of €830,000 ($1,200,620) and a pension contribution of €170,000 ($252,620). In addition, and also pursuant to the December Agreement, he received an ex-gratia pension contribution for past service of €220,308 ($327,378), the acceleration of vesting of unvested share options and the transfer to him of two company cars. The payments and contributions set out in this paragraph are included in the amounts listed for Dr. Climax in the Summary Compensation Table – Year Ended 31 December 2009 on page 54 The aggregate remuneration, including pension contributions, paid to or accrued for all Directors for the year ended 31December 2009 was $5,792,478 (year ended 31 December 2008: $3,719,300). Remuneration of individual Directors is set out on page 54 -53- 8. Payroll and related benefits (continued) Summary compensation table - Year ended 31 December 2009 Name Salary Company pension contribution Performance related compensation All other compensation Subtotal Subtotal Share-based payments Directors Fees Total compensation Euro (€) Euro (€) Euro (€) Euro (€) Euro (€) USD USD USD USD Bruce Given - 23,223 66,000 89,223 Peter Gray 500,000 49,300 387,500 38,302 975,102 1,357,603 174,031 - 1,531,634 John Climax 600,000 440,308 350,000 954,492 2,344,800 3,352,110 400,940 - 3,753,050 Ronan Lambe - 20,335 48,000 68,335 Thomas Lynch - 23,315 78,000 101,315 Edward Roberts - 23,315 78,000 101,315 Dermot Kelleher - 34,376 51,750 86,126 Anthony Murphy - 5,795 41,750 47,545 Shuji Higuchi - 13,935 - 13,935 Total 1,100,000 489,608 737,500 992,794 3,319,902 4,709,713 719,265 363,500 5,792,478 *The pension contributions above represent contributions paid by the Company to a defined contribution pension scheme. Summary compensation table - Year ended 31 December 2008 Name Salary Company pension contribution Performance related compensation All other compensation Subtotal Subtotal Share-based payments Directors Fees Total compensation Euro (€) Euro (€) Euro (€) Euro (€) Euro (€) USD USD USD USD John Climax 600,000 50,000 405,000 62,280 1,117,280 1,558,240 109,298 - 1,667,538 Peter Gray 496,500 49,300 387,500 43,380 976,680 1,358,863 129,140 - 1,488,003 Ronan Lambe - - - 80,000 80,000 118,151 28,147 40,000 186,298 Thomas Lynch - 33,084 55,000 88,084 Edward Roberts - 33,084 65,000 98,084 Shuji Higuchi - 33,084 40,000 73,084 Bruce Given - 30,631 45,000 75,631 Dermot Kelleher - 21,578 21,000 42,578 Total 1,096,500 99,300 792,500 185,660 2,173,960 3,035,254 418,046 266,000 3,719,300 *The pension contributions above represent contributions paid by the Company to a defined contribution pension scheme -54- 9. Retirement Benefit Obligations The Group operates a number of defined contribution schemes and a defined benefit pension scheme. The Group accounts for pensions in accordance with IAS 19 Employee Benefits (“IAS 19”). (i)Defined Contribution Schemes Certain employees of the Group are eligible to participate in a defined contribution plan (the “Plan”). Participants in the Plan may elect to defer a portion of their pre-tax earnings into a pension plan, which is run by an independent party. The Group matches each participant’s contributions typically at 6% of the participant’s annual compensation. Contributions to this plan are recorded, as a remuneration expense in the Consolidated Income Statement. Contributions for the year ended 31 December 2009 and year ended 31 December 2008 were $14,241,000 and $10,372,000 respectively. The Group’s United States operations maintain a retirement plan (the “U.S. Plan”) that qualifies as a deferred salary arrangement under Section 401(k) of the Internal Revenue Code. Participants in the U.S. Plan may elect to defer a portion of their pre-tax earnings, up to the Internal Revenue Service annual contribution limit. The Company matches 50% of each participant’s contributions; each participant can contribute up to 6% of their annual compensation. Contributions to this U.S. Plan are recorded, in the year contributed, as an expense in the Consolidated Income Statement. Contributions for the year ended 31 December 2009 and year ended 31 December 2008 were $5,189,000 and $4,499,000 respectively. (ii)Defined Benefit Plans One of the Group’s subsidiaries, ICON Development Solutions Limited, which was acquired by the Group in 2003, operates a defined benefit pension plan in the United Kingdom for certain of its employees, which is now closed to new members. The plan is managed externally and the related pension costs and liabilities are assessed in accordance with the advice of a professionally qualified actuary. Plan assets at 31 December 2009 and 31 December 2008 consist of units held in independently administered funds. The most recent valuation of plan obligations was carried out as at 1 September 2007 using the projected unit credit method and updated on an appropriate basis at 31 December 2009. The principal actuarial assumptions used for the purpose of the actuarial valuations were as follows: Financial assumptions 31 December 31 December Discount rate % % Expected return on plan assets % % Inflation rate % % Future pension increases % % Future salary increases % % -55- 9. Retirement Benefit Obligations (continued) Mortality assumptions The mortality assumptions adopted at 31 December 2009 imply the following life expectancies at age 62 (2008: 62): 31 December 31 December Male currently age 40 24.4 years 25.1 years Female currently age 40 27.0 years 27.9 years Male currently age 62 26.5 years 23.9 years Female currently age 62 29.0 years 26.8 years Amounts recognised in the Consolidated Statement of Financial Position at 31 December 2009 in respect of defined benefit pension schemes are as follows: 31 December $’000 31 December $’000 Present value of benefit obligations ) ) Fair value of plan assets 13,573 10,392 Present value of net plan assets ) 278 Actuarial gains/losses Experience adjustments on plan assets 1,460 ) Experience adjustments on plan liabilities - - Effects of changes in demographic and financial assumptions underlying the present value of plan liabilities ) Total Actuarial loss in year ) ) Cumulative net actuarial gains reported in the Consolidated Statement of Recognised Income and Expense from the date of transition, 1June 2004, to 31 December 2009 amounted to $0.7 million (31 December 2008: net gains of $1.3 million). Amounts recognised in periodic pension cost in the Consolidated Income Statement during the year ended 31 December 2009 in respect of defined benefit pension schemes were are follows: Year ended 31 December $’000 Year ended 31 December $’000 Current service cost 182 437 Interest cost 673 854 Plan Curtailments - ) Amortisation of prior service costs 102 - Expected return on plan assets ) ) Net periodic pension charge/(credit) 217 ) The actual return on plan assets amounted to a gain of $2.20 million (2008: loss of $1.89 million). -56- 9. Retirement Benefit Obligations (continued) Changes in the net asset/(deficit) of the plan during the period were as follows: Year ended 31 December $’000 Year ended 31 December $’000 Net asset in scheme at start of year 278 254 Movement in year Current service cost ) ) Contributions paid 432 428 Other finance (income)/expense, net 66 211 Plan Curtailments - 871 Amortisation of prior service costs ) - Actuarial loss ) ) Foreign exchange rate changes 14 ) Net (deficit)/asset in scheme at end of year ) 278 Changes in the present value of defined benefit obligations of the plan are as follows: Year ended 31 December $’000 Year ended 31 December $’000 Projected benefit obligation at start of year 10,114 15,216 Service cost 182 437 Interest cost 673 854 Plan participants’ contributions 160 207 Actuarial loss 2,079 ) Benefits paid ) ) Plan curtailments - ) Plan amendments 103 - Foreign exchange rate changes 1,149 ) Projected benefit obligation at end of year 13,686 10,114 -57- 9. Retirement Benefit Obligations (continued) Changes in the fair value of the plans’ assets during the year ended 31 December 2009 were as follows: Year ended 31 December $’000 Year ended 31 December $’000 Fair value of plan assets at start of year 10,392 15,470 Expected return on plan assets 740 1,063 Actuarial gain/(loss) on plan assets 1,460 ) Employer contribution 432 428 Plan participants’ contributions 160 209 Benefit paid ) ) Foreign exchange movements 1,163 ) Fair value of plan assets at end of year 13,573 10,392 The fair value of plan assets at 31 December 2009 and 31 December 2008 is analysed as follows: 31 December $’000 31 December $’000 Unit funds 13,573 10,392 The plan’s assets do not include any of the Group’s own financial instruments, nor any property occupied by, or other assets used by the Group. The assets of the scheme are invested in a unitised with profits policy. The expected long-term rate of return on assets at 31 December 2009 of 7.4% (2008: 6.8%) was calculated on the assumption of the following returns for each asset class: 31 December 31 December Equities % % Bonds % % At 31 December 2009, UK gilts were yielding around 4.5% per annum. This is often referred to as the risk free rate of return as UK gilts have a negligible risk of default and the income payments and capital on redemption are guaranteed by the UK Government. The long-term expected return on equities has been determined by setting appropriate risk premiums above the yield on UK gilts. A long term equity “risk-premium” of 3.1% per annum has been assumed, this being the expected long-term out-performance of equities over UK gilts. The long-term expected return on bonds is determined by reference to UK long dated government and corporate bond yields at the balance sheet date. This is represented by the iboxx AA 15 year plus return. -58- 9. Retirement Benefit Obligations (continued) The underlying asset split of the funds at 31 December 2009 and 31 December 2008 was as follows: 31 December 31 December Equities 90
